Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                              Illinois Official Reports                          the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Appellate Court                            Date: 2019.07.25
                                                                                 09:07:54 -05'00'



                 Nelson v. Quarles & Brady, LLP, 2018 IL App (1st) 171653



Appellate Court          KENNETH A. NELSON, Plaintiff-Appellant v. QUARLES &
Caption                  BRADY, LLP, Defendant-Appellee.



District & No.           First District, Fourth Division
                         Docket No. 1-17-1653



Filed                    September 27, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 2016-L-5267; the
Review                   Hon. Lorna E. Propes, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Martin J. Oberman and Joan M. Mannix, both of Chicago, and Steven
Appeal                   J. Plotkin, of Evanston, for appellant.

                         Stamos & Trucco, LLP, of Chicago (Michael T. Trucco and Megan T.
                         Hughes, of counsel), for appellee.



Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Presiding Justice McBride and Justice Ellis concurred in the judgment
                         and opinion.
                                              OPINION

¶1       Following a bench trial, the circuit court entered judgment in favor of defendant Quarles &
     Brady, LLP (Quarles & Brady) in this legal malpractice claim. The claim was predicated on
     Quarles & Brady’s representation of plaintiff Kenneth Nelson in the federal district court in his
     suit against his former business partner in two automobile dealerships (the “Underlying
     Litigation”). The district court ruled against Nelson, but that decision was reversed on appeal
     by the Seventh Circuit Court of Appeals. Rather than pursue further litigation in the federal
     court on remand, the parties settled, and Nelson subsequently filed this legal malpractice action
     against Quarles & Brady. The circuit court found that Nelson had failed to establish that
     Quarles & Brady’s representation deviated from the standard of care or that Quarles & Brady’s
     representation proximately caused him any damages. For the reasons that follow, we affirm the
     judgment of the circuit court.

¶2                                        I. BACKGROUND
¶3                                   A. The Underlying Litigation
¶4               1. Nelson and Curia’s Written Agreements and Stock Purchase Options
¶5       Prior to 1989, Nelson was the sole shareholder in two automobile dealership corporations:
     Ken Nelson Auto Plaza, Inc. (Plaza), located in Dixon, Illinois, and Ken Nelson Auto Mall,
     Inc. (Mall), located in Sterling, Illinois. The two dealerships carried vehicles from Toyota,
     General Motors (GM), Nissan, and Chrysler. In 1989, Nelson hired Richard Curia as general
     manager, and the two entered into a stock purchase agreement (1989 SPA) whereby Curia
     would be able to acquire a 100% ownership interest in both corporations pursuant to a series of
     options. Under the 1989 SPA, Curia would initially pay $100,000 for 1000 shares in Plaza and
     144 shares in Mall. The 1989 SPA also provided Curia with options to purchase additional
     shares. The first option permitted Curia to purchase an additional 1000 shares of Plaza and 144
     shares of Mall for an additional $100,000. Under the second option, Curia could purchase 2009
     shares of stock of Plaza and 300 shares of Mall, “which shares with previous purchased shares
     would represent 49% of the issued and outstanding shares of capital stock in said
     corporations.” This option provided a formula for the purchase price of these shares, which
     was based on the corporations’ net worth, accumulated depreciation, “LIFO (last in first out)
     reserve,” and the total number of shares in each corporation. To determine the metrics for this
     formula, the parties would reference the monthly operating reports issued by GM and Nissan.
¶6       The third and final option provided that “[a]fter exercising the first two options to purchase
     as provided in this Agreement, [Curia] shall have a third option to purchase from [Nelson] the
     remaining 4,171 shares of stock in [Plaza] and 612 shares of stock in [Mall] provided that
     [Curia] also offer to purchase the land and four buildings of the [Plaza] dealership *** at its
     appraised value.” The third option also provided that the purchase price of the shares would be
     based on a valuation formula similar to the formula outlined in the second option. The 1989
     SPA required Curia to provide written notice of his election to exercise each option.
¶7       In 1993, Nelson and Curia entered into another agreement intended to modify the 1989
     SPA (1993 Modification). The 1993 Modification provided that “a mutual mistake of fact was
     made by Nelson and Curia in determining the fair market value of the capital stock of [Plaza
     and Mall.]” The 1993 Modification was therefore intended to “modify the [1989 SPA] to


                                                 -2-
       reflect the re-evaluation of the minority interest *** and to correct the mutual mistake of the
       parties.” The 1993 Modification also included a new formula for calculating the price of the
       shares Curia could purchase from Nelson. Paragraph 5 of the 1993 Modification was titled
       “Purchase of Additional Shares” and provided that:
                    “Curia shall have the right to purchase additional shares of stock in said
                corporations upon those terms and conditions subsequently agreed upon by the parties
                hereto. The purchase price for said additional shares of stock shall be determined by
                adding to the total net worth of each corporation a figure representing the accumulated
                ‘LIFO’ (last in first out) reserve and dividing the total sum thereof by the number of
                shares of each corporation.”
       Nelson testified that in entering into this modification, he and Curia intended to eliminate the
       options contained in the 1989 SPA, and that they had the understanding that if Curia wanted to
       purchase additional shares, they would be required to enter into a separate agreement. Curia
       testified that, at the time they entered into the 1993 Modification, he did not understand what
       the word “subsequently” meant in the first sentence of the Purchase of Additional Shares
       section. Curia testified that the 1993 Modification was not intended to eliminate the 1989 SPA
       options and that he believed that the 1993 Modification, in conjunction with the options in the
       1989 SPA, would permit him to purchase all of Nelson’s shares. He testified that the parties
       entered into the 1993 Modification because he believed he had paid too much for the shares he
       received in the 1989 SPA.
¶8         The parties entered into subsequent written agreements in 1997 (1997 Harkness
       Agreement) and 2000 (2000 Agreement). The 1997 Harkness Agreement was drafted when
       Harkness purchased shares of Mall in 1997. The 1997 Harkness Agreement provided that it
       “supersede[d] all prior agreements and understanding between Nelson and Curia referring to
       future purchases of stock of [Mall.]” Harkness subsequently left Mall, and Mall repurchased
       his shares.
¶9         In 2000, Nelson and Curia entered into the 2000 Agreement, titled “Amendment to
       Modification Agreements.” The 2000 Agreement was drafted, at least in part, to delineate
       Curia and Nelson’s intent with respect to the transfer of shares if either of them died. The 2000
       Agreement also provided that Nelson and Curia “had previously entered into [the 1989 SPA]
       and [the 1993 Modification],” and copies of both were attached as exhibits. The 2000
       Agreement provided that if Nelson died while the 1989 SPA and 1993 Modification were “in
       force,” Curia must immediately purchase from Nelson sufficient shares in Plaza to make Curia
       the majority shareholder. The 2000 Agreement also set out another formula for the purchase
       price of those shares and Nelson’s remaining shares, which differed from the formula in the
       1989 SPA and 1993 Modification. The 2000 Agreement provided that it was “not a new
       modification agreement, but an amendment to the [1989 SPA] and the [1993 Modification].”
¶ 10       In 2002, Nelson and Curia formed CRANK, LLC (CRANK), which owned all of the real
       estate used by the two dealerships. Nelson and Curia each owned 50% of CRANK.

¶ 11                                 2. The Stock Purchase Negotiations
¶ 12       In 2004, Nelson and Curia began discussions regarding Nelson’s desire to retire and sell all
       of his shares in both Plaza and Mall to Curia. According to Nelson, in July 2004, Curia agreed
       to buy Nelson’s majority ownership interest in both corporations for $4.2 million. Nelson
       testified that the $4.2 million amount was based on the June 2004 GM financial statement and

                                                   -3-
       was calculated using the formula in the 1989 SPA. Nelson testified that this was an oral
       agreement and was never memorialized in writing. He contended, however, that evidence of
       this oral agreement was present in (1) corporate resolutions from both corporations’ board of
       directors to accept the agreement, (2) correspondences from both Nelson and Curia with
       automobile manufacturers informing them of the stock purchase agreement and seeking
       approval for the transfer of ownership, and (3) a loan commitment document from Fifth Third
       Bank (Fifth Third) for $4.2 million obtained at Curia’s request. Curia denied ever agreeing to
       purchase Nelson’s shares for $4.2 million.

¶ 13                     a. The Directors’ Resolutions and Stockholders’ Minutes
¶ 14       On October 6, 2004, Nelson prepared the Minutes of the Annual Meeting of Stockholders
       for Plaza (Stockholders’ Minutes). The Stockholders’ Minutes provided that “Upon motion
       duly made and seconded, it was unanimously RESOLVED, that the following conditions of
       the sale and transfer of stock from [Nelson] to [Curia] be approved by the Board of Directors.”
       The Stockholders’ Minutes then listed nine “conditions.” The first condition provided that the
       sale of the stock would be in accordance with the 1989 SPA. The remaining eight conditions
       provided that (1) the corporation would provide health care to Nelson and his wife for 10 years,
       (2) the corporation would provide a new vehicle of Nelson or his wife’s choice for 15 years,
       including the dealer license plates, (3) the corporation would provide a second vehicle of
       Nelson’s choice for 10 years, (4) in the event that Nelson or his wife were unable to drive, the
       corporation would provide a driver, (5) the corporation would provide transportation for
       Nelson and his wife to and from the airport and vehicles for when they were “in town” as long
       as Nelson owned part of the properties that the dealership leased, (6) Nelson would have
       access to monthly GM financial statements, (7) the name “Ken Nelson” could be used for the
       corporation, and (8) a hold harmless agreement be written for the protection of Nelson and his
       family members. Nelson testified that these items represented his “retirement package” and
       were “perks” that he and Curia had agreed to after agreeing upon the $4.2 million purchase
       price. Nelson signed the Stockholders’ Minutes, but Curia did not.
¶ 15       One day later, on October 7, 2004, Nelson prepared separate Special Meetings of Directors
       documents for Plaza and Mall (Directors’ Resolutions). The Directors’ Resolutions provided
       that “[a] resolution was duly moved and seconded to accept an agreement by the stockholders,
       [Nelson and Curia], that [Nelson] would sell his 8000 shares in this corporation (52.7%) to
       [Curia], and that the manufacturers be contacted to facilitate the transaction.” The Directors’
       Resolutions further provided that Fifth Third would be funding the capital for the stock
       transfer. The Directors’ Resolutions provided that the manufacturers would be contacted
       because automobile manufacturers require their approval for any transfer of majority
       ownership of a franchised dealership. Both Nelson and Curia signed the Directors’
       Resolutions.

¶ 16                       b. Communications With Automobile Manufacturers
¶ 17       Both Nelson and Curia understood that any change of majority ownership interest would
       have to be approved by the automobile manufacturers. On October 28, 2004, Nelson sent
       letters to the automobile manufacturers, informing them that he “proposes to sell” his shares in
       both dealerships to Curia. Representatives from the manufacturers responded, requesting
       additional documentation from both Nelson and Curia, including an ownership change

                                                  -4-
       agreement. As evidence of an ownership change agreement, Nelson sent the manufacturers the
       Directors’ Resolutions. In November 2004, Curia submitted documentation to the automobile
       manufacturers, including the Toyota Minimum Standards, the Toyota Dealer Performance
       Evaluation, Dealer Biographical Information, and an Application for Nissan Dealer Sales and
       Service Agreement.

¶ 18                               c. Fifth Third Loan Commitment
¶ 19       In September 2004, Curia and Nelson approached Inghram Debes, the relationship
       manager in the automobile dealership finance group at Fifth Third, to request a loan for Curia
       to purchase Nelson’s shares. On November 4, 2004, Debes sent a letter to Curia to “confirm
       that Fifth Third Bank has approved and is committed to lend [Plaza] a term loan totaling
       $4,200,000. The purpose of this loan is to provide you with sufficient funds to buy-out
       [Nelson’s] remaining ownership interest in [Plaza and Mall].” Curia testified that this letter
       was necessary to show the automobile manufacturers that he could secure the funds to proceed
       with the buyout.

¶ 20                     3. Breakdown of Negotiations and Curia’s Option Exercises
¶ 21       On October 26, 2004, Nelson sent Curia a document entitled “Chronology of [Nelson] and
       [Curia] Stock Purchase” (Chronology). Nelson testified that he prepared this document after he
       learned that Curia was “balking” on the leases and the items in the Stockholders’ Minutes. In
       the Chronology, Nelson recounted their business partnership, including the 1989 SPA and
       1993 Modification. Nelson stated that:
                    “My offer to have you buy me out at this time was with great consideration for you.
                We have a bank ready and able to handle the transaction for you at very good interest
                rates. However, I didn’t believe that you would be so difficult in extending to me things
                that I really need for retirement; and to this date you have not come up with a retirement
                package for me.
                                                      ***
                    I will be calling the manufacturers; however, as I told you when I was in earlier this
                month, there is no reason for me sending any letters of my wish to sell until we have a
                package put together.”
¶ 22       On November 4, 2004, Curia responded to the Chronology. In response to Nelson’s request
       for a retirement package, Curia responded that he did not “see anywhere in our agreement that
       I was to fund a retirement package.” Curia testified that by “agreement,” he was referring to the
       1989 SPA and the 1993 Modification. Curia also wrote “please allow this to serve as written
       notice to exercise my option to purchase the remainder of the stock” in Plaza and Mall. Curia
       expressed his desire to close the transaction by the end of the year. On November 3, 4, and 10,
       Curia submitted documentation to the automobile manufacturers. On November 4, Curia also
       submitted an Investment Proposal Summary to GM, to which he attached the letter from Fifth
       Third committing to the $4.2 million loan. On November 17, 2004, Debes sent the loan
       documents for the “Curia buy-out” to Toyota and stated that Fifth Third was “ready to fund this
       transaction when instructed by Mr. Curia.” Debes sent the same loan documents to Nissan on
       November 29, 2004.



                                                    -5-
¶ 23       On December 3, 2004, Nelson wrote a letter to Curia, offering to sell his shares in Plaza
       and Mall for $3.4 million, using calculations based on the September 2004 GM financial
       statement. On December 21, 2004, Nissan sent a letter to Nelson and Curia, informing them
       that it had approved the proposed stock purchase agreement conditioned on the receipt of
       several documents from both the corporations and Fifth Third. On February 28, 2005, Curia
       wrote an email to Nelson, in which he stated that he “had more than one attorney review our
       agreements, and they all have the same conclusion. All we are asking you to do is honor our
       agreements.”
¶ 24       On March 2 and 3, Curia sent Nelson a “Notice of Exercise of Option” for both Mall and
       Plaza (Option Exercises). In the March 2 Option Exercise, Curia stated that he had previously
       exercised his first option under the 1989 SPA. Curia stated that the second option gave him
       “the right to purchase from you an additional number of shares of capital stock of [Plaza] and
       [Mall] that would give me 49% of the outstanding capital stock of each Corporation.” Curia
       stated that he calculated that to be 193 shares of Plaza and 170 shares of Mall. Curia notified
       Nelson that he was exercising his option to purchase those shares in accordance with the terms
       of the 1989 SPA and the 1993 Modification. In the March 3 Option Exercise, Curia stated that
       he was exercising the third option under the 1989 SPA to purchase Nelson’s remaining shares
       in Plaza and Mall and Plaza’s land and four buildings.

¶ 25                               4. Nelson Retains Quarles & Brady
¶ 26       On March 8, 2005, Nelson sent a letter and a packet of documents to Kimberly Johnson, an
       attorney at Quarles & Brady’s Naples, Florida, office who had previously worked on Nelson’s
       estate planning. In the letter (Johnson Letter), Nelson informed Johnson that in September
       2004, he approached Curia about purchasing his stock in the corporations. Nelson stated that
       he gave Curia some conditions for the purchase, including to meet the selling price set forth in
       the 1989 SPA based on the September 2004 GM financial statement. Nelson also stated that
       the agreement was conditioned upon Nelson receiving vehicles from the dealership with
       insurance, health insurance for him and his wife, transportation to Dixon, Illinois, to inspect
       buildings, hold harmless agreements, and access to GM financial statements. Nelson further
       stated that he and Curia met in January 2005 and realized that they were not in agreement with
       either the purchase price or “its application.” Nelson stated that in January and February they
       met with brokers in an attempt to sell the dealerships to a third party, but were unable to choose
       a broker. Nelson then received the letters from Curia, informing him of his intent to exercise
       his options.
¶ 27       Nelson stated that under the written agreements, Curia could exercise his options to
       purchase only if he and Nelson mutually agreed or if one of them died. Nelson stated that “it
       was expressly understood that there would be no sale unless it was mutually agreed to and
       beneficial to both shareholders.” Nelson attached to the Johnson Letter the 1989 SPA, the 1993
       Modification, the 2000 Agreement, the October 26, 2004, Chronology with Curia’s response,
       the unsigned October 6, 2004, Stockholders’ Minutes, Curia’s February 28, 2005, email in
       which Curia asked Nelson to honor their “agreements,” Nelson’s response to that email on the
       same date, and Curia’s March 2 and 3, 2005, Option Exercises (Johnson Packet). Johnson
       referred Nelson to James Gatziolis, a partner and transactional lawyer in Quarles & Brady’s
       Chicago office.


                                                   -6-
¶ 28        On March 13, 2005, Nelson sent a draft of his response letter to Curia’s Option Exercises to
       Gatziolis. In the draft letter, Nelson stated that Curia’s Option Exercises had not met the
       conditions of the 1993 Modification. Nelson specifically pointed to the language in the 1993
       Modification that provided that any sale of stock would be based “upon those terms and
       conditions subsequently agreed upon by the parties.” Nelson further stated in August 2004, he
       offered Curia the opportunity to purchase his stock in Plaza and Mall “upon certain terms and
       conditions” which were set forth in a letter Nelson left on his desk on December 3, 2004.
       Nelson represented that those terms and conditions were that the October 6, 2004,
       Stockholders’ Minutes be signed by both parties, that the newly agreed leases for the properties
       owned by CRANK be signed by both parties, and that the September 30, 2004, GM financial
       statement be used for the sale price. The draft letter was revised by Gatziolis, then further
       revised by Nelson, and sent to Curia on March 14, 2005.
¶ 29        On March 29, 2005, Nelson sent a letter to Gatziolis, representing that he made his first
       offer to have Curia purchase his shares in July 2004. On April 20, 2005, Nelson, his wife Carol
       Nelson (Carol), and his son Korey Nelson (Korey) met with Gatziolis at the Quarles & Brady
       Chicago office. Carol took notes at the meeting, but at trial was unable to explain what the
       context of her notations meant outside of the words on the page. Carol wrote mostly in
       unattributed shorthand phrases such as “Any other conditions would be: formula for stock
       price—June 2004” and “Get this deal behind you!” After the meeting, Gatziolis brought
       Leonard Shifflett, a litigation attorney at Quarles & Brady, onto the case to handle the
       litigation.

¶ 30                             a. The Declaratory Judgment Complaint
¶ 31       On April 29, 2005, Quarles & Brady filed a complaint, on Nelson’s behalf, for declaratory
       relief in the United States District Court for the Northern District of Illinois. The complaint
       provided that, in July 2004, Nelson approached Curia about purchasing Nelson’s shares in the
       dealerships, but the parties could not reach an agreement about the terms and price. Quarles &
       Brady alleged that Curia’s March 2 and 3, 2005, Option Exercises were defective because the
       1993 Modification and 1997 Harkness Agreement effectively terminated the options in the
       1989 SPA. The complaint therefore sought a judgment declaring that Curia had no exercisable
       option to purchase Nelson’s shares in the corporations; that Curia’s March 2 and 3, 2005,
       Option Exercises were void; and that Curia was in breach of the 1989 SPA, the 1993
       Modification, and the 1997 Harkness Agreement. Curia filed a separate action in the district
       court seeking specific performance of the options, and the two cases were consolidated.

¶ 32                                b. The Summary Judgment Motions
¶ 33                             i. Curia’s Motion for Summary Judgment
¶ 34       Quarles & Brady and Curia filed cross-motions for summary judgment. In his motion for
       summary judgment, Curia contended that the parties’ written agreements unambiguously
       provided him the right to purchase Nelson’s shares in both corporations and that the price of
       the shares should be $2,269,694.80 based on the formula in the 1993 Modification. Despite
       arguing that the agreements were unambiguous, Curia contended that in paragraph 5 of the
       1993 Modification, which provided that “Curia shall have the right to purchase additional
       shares of stock in said corporations upon those terms and conditions subsequently agreed upon
       by the parties hereto,” he and Nelson actually intended to use the word “previously,” rather

                                                   -7-
       than the word “subsequently.” Curia asserted that this construction of the paragraph would
       allow the non-material terms of the 1989 SPA to be incorporated into the 1993 Modification
       and that Curia would have the right to exercise the 1989 SPA options. This construction of the
       1993 Modification would also defeat Nelson’s contention that the 1993 Modification created
       an “agreement to agree.” Curia contended that such a result was logical because Nelson’s
       construction of the written agreement would give Curia a right to purchase the shares, but not
       the opportunity to do so unless Nelson agreed.

¶ 35               ii. Nelson’s Communication With Quarles & Brady After Curia’s Motion
¶ 36       On July 16, 2005, Nelson sent an email to Shifflett and Gatziolis regarding the 1997
       Harkness Agreement. Nelson stated that he “found the items that go with the letter to David
       Williamson our corporate attorney.” Nelson suggested that Quarles & Brady “ask Mr.
       Williamson for all of his notes and documents on all of the four agreements that he produced
       for both [Curia] & I and Harkness, which includes the ‘subsequently’ one.”
¶ 37       On July 26, 2005, Nelson faxed Quarles & Brady a document entitled “Ken’s Story” in
       response to Curia’s motion. In Ken’s Story, Nelson stated that in July 2004, he offered to retire
       from the corporations, and in September 2004, he presented Curia with an offer to sell his
       shares for $4.1 million. He stated that he and Curia further negotiated and Nelson made another
       offer on December 4, 2004, for Curia to purchase his shares in both corporations for $3.4
       million. Nelson further provided that “[a]fter again trying to negotiate with Curia through
       December 2004 it was apparent even though Curia had the financing from Fifth Third Bank to
       make the purchase, he was unwilling to come to terms nor even to make a counter offer.”
¶ 38       Before filing the summary judgment motion, Quarles & Brady sent a draft of the motion to
       Nelson and Korey for their review. Nelson and Korey sent back an edited version of the
       motion. In a paragraph beginning “[i]n 2004 [Nelson] approached Curia *** about the
       possibility of Nelson selling his majority share of stock in [Plaza] and [Mall],” Nelson and
       Korey added that “Nelson and Curia began negotiating the price and manner of the stock sale,”
       but “at some point Curia began maintaining he possessed” exercisable options. Further, in the
       statement of facts of the motion, Nelson and Korey wrote that in July 2004, Nelson met with
       Curia and offered to sell his shares in the corporations to Curia. They further wrote that, in
       September 2004, Nelson presented an offer to sell his shares to Curia, “but Curia did not
       accept.” Nelson and Korey specifically added language that Curia did not accept Nelson’s
       September 2004 offer. The original draft of the motion also stated that Curia never accepted
       Nelson’s offer, but Nelson and Korey edited it to read that “Curia never accepted any of
       Nelson’s offers,” changing the word “offer” from singular to plural.

¶ 39                    iii. Quarles & Brady’s Motion for Summary Judgment
¶ 40       On August 3, 2005, Quarles & Brady filed its memorandum in support of Nelson’s motion
       for summary judgment and in opposition to Curia’s motion for summary judgment. In its
       memorandum, Quarles & Brady asserted that a plain reading of the 1993 Modification
       contradicted Curia’s argument that he had a unilateral right to purchase Nelson’s shares
       pursuant to the 1989 SPA. Quarles & Brady contended that, under paragraph 5 of the 1993
       Modification, Curia could purchase additional shares only “upon those terms and conditions
       subsequently agreed upon by the parties hereto,” and there was no allegation that the parties
       ever subsequently agreed to any “terms and conditions.”

                                                   -8-
¶ 41        As for Curia’s assertion that the parties intended to use the word “previously” rather than
       “subsequently” in paragraph 5, Quarles & Brady contended that Curia did not raise this issue in
       his affidavit and his motion merely “suggests” that previously was intended because the next
       sentence of paragraph 5 established the price for the shares. Quarles & Brady contended that
       Curia’s assertion that “any terms that required later determination would not be material” is
       contrary to Illinois law, which provides that if essential terms are missing or uncertain, then
       there is no contract. Quarles & Brady asserted that the court should reject this contention and
       enforce the contract as written, which required Curia to negotiate with Nelson if he wished to
       purchase shares from him, and if they could not come to an agreement, then either party could
       sell their shares to a third party.
¶ 42        Quarles & Brady also argued that the 1997 Harkness Agreement voided the options or any
       rights Curia held under the 1989 SPA and 1993 Modification. Quarles & Brady further
       contended that Curia’s options failed for lack of consideration. In the alternative, Quarles &
       Brady asserted that even assuming Curia had the option to purchase Nelson’s shares, his
       Option Exercises were deficient because Curia calculated the purchase price under the 1993
       Modification rather than the formula in the 1989 SPA options. Quarles & Brady contended that
       if the court determined that Curia’s Option Exercises were valid, the price of Nelson’s shares
       should be determined by the formula in the 2000 Agreement.
¶ 43        Quarles & Brady also drafted an affidavit for Nelson, which repeated much of the same
       information from Nelson and Korey’s edited comments to the motion for summary judgment,
       including that Curia did not accept Nelson’s September 2004 offer and that “Curia never
       accepted any of [Nelson’s] offers” despite having financing from Fifth Third. Nelson signed
       the affidavit, and it was attached to the summary judgment motion.

¶ 44                                       iv. Curia’s Response
¶ 45        On September 2, 2005, Curia filed an affidavit and a response to Nelson’s statement of
       undisputed facts. In his response, Curia acknowledged that Nelson offered to sell his shares to
       him in July 2004, but Nelson requested a number of provisions including that the corporations
       provide health insurance for Nelson and his wife and new cars for 15 years. Curia contended
       that these demands and the per-share price demanded by Nelson resulted in a purchase price
       that significantly exceeded the prices calculated under the 1989 SPA and 1993 Modification.
       Curia asserted that he did not accept any of Nelson’s offers, but as a courtesy to Nelson, “he
       listened and reacted to every offer Nelson made.” Curia contended that each of Nelson’s offers
       contained the additional provisions from the July offer. In his affidavit, Curia averred that in
       paragraph 5 of the 1993 Modification, he and Nelson “intended to use the word ‘previously’
       rather than the word ‘subsequently.’ ”

¶ 46           v. Nelson’s Communications With Quarles & Brady Before District Court Ruling
¶ 47      On September 17, 2005, Nelson sent an email to Shifflett in which he stated that when he
       went to Curia in July 2004 to retire, he put together a retirement package. Nelson stated that he
       thought it would be fair to have some formula for the basis, so he used a basis that they both
       understood and had agreed to before to negotiate. Nelson concluded that he “was not really
       going to [Curia] with the [1989 SPA] in hand, I was going to him with a package that I felt we
       could negotiate on.” Nelson sent another email to Shifflett and Gatziolis on November 22,
       2005, indicating that he wanted them to communicate to the presiding magistrate that “we have

                                                   -9-
       tried to negotiate with [Curia] since July of 2004 and put many offers on the table, but without
       any response to our offers.”

¶ 48                                   5. The District Court’s Ruling
¶ 49       On February 7, 2006, the district court entered its judgment. The district court granted
       Nelson’s motion for summary judgment with respect to Mall, but granted Curia’s motion for
       summary judgment with respect to Plaza. The district court found that there was no indication
       that the 1993 Modification was intended to eliminate the options in the 1989 SPA, but was
       intended to correct a mutual mistake by Nelson and Curia in valuing the stock of the
       corporations purchased by Curia. With regard to the “subsequently” language in paragraph 5
       of the 1993 Modification, the district court determined that where the sentence following the
       “subsequently” sentence established a method for determining the purchase price of the
       additional shares, it would “def[y] reason (particularly in light of the absence of any expression
       of intent to change Curia’s right to buy all Nelson’s shares) that the parties would provide a
       mechanism for determining the purchase price but intend it to kick in only if they subsequently
       agreed on other terms and conditions.”
¶ 50       The district court further found that the 2000 Agreement further reinforced Curia’s right to
       purchase Nelson’s stock in Plaza where it provided Curia the right to purchase Nelson’s shares
       if Nelson died while the 1989 SPA and 1993 Modification were still in force. The court
       determined that the 1989 SPA, in conjunction with the 1993 Modification and the 2000
       Agreement, unambiguously provided Curia with the option to purchase Nelson’s shares in
       Plaza with the price determined under the formula set forth in the 2000 Agreement.
¶ 51       The district court determined, however, that the 1997 Harkness Agreement superseded the
       1989 SPA and the 1993 Modification with respect to Mall, but not Plaza. Accordingly, the
       district court found that the Mall shares were subject to the 1997 Harkness Agreement and that
       Curia’s Option Exercises were defective with respect to those shares. The selling price of the
       Plaza shares and other issues remained pending in the district court.

¶ 52                6. Nelson’s Postjudgment Communications and Further Proceedings
¶ 53       On March 10, 2006, at Nelson’s request, Toyota sent him two “resolution letters and an
       ownership change proposal letter” that had been sent to Toyota on October 28, 2004. This
       included the Special Meetings of Directors document for Plaza on October 7, 2004. Nelson
       forwarded these documents to Gatziolis and told him that (1) he had never received the
       “letter,” (2) to his knowledge, Toyota had never received a “Resolution of the Board” or any
       ownership change agreement, and (3) perhaps Curia had “made these up.” Nelson sent a
       second email to Gatziolis later that day, stating that he “did not have a copy of this directors
       meeting.”
¶ 54       On March 21, 2006, Nelson emailed Julie Thomas at Toyota. Thomas had taken over the
       position of Market Representation Administrator from Samuel Zangri, who had held the
       position in October and November 2004, when Nelson and Curia first contacted Toyota about
       the ownership change. Thomas replied to Nelson’s email that the “original stock purchase
       agreement included both [Plaza] and [Mall]. The total selling price to our understanding was
       $4,200,000.”



                                                   - 10 -
¶ 55        On June 5, 2006, Quarles & Brady filed an amended complaint on Nelson’s behalf,
       alleging once again that Curia did not have an exercisable option to purchase Nelson’s shares
       in Plaza. Quarles & Brady also alleged that Curia had breached his fiduciary duty and
       misappropriated the corporation’s funds. In response, Curia filed a motion for summary
       judgment, asking the court to find that his Option Exercises were valid.
¶ 56        On August 29, 2006, Nelson sent an email to Shifflett and Paul Cahill, another attorney at
       Quarles & Brady who had been assigned to work on Nelson’s case, with his comments on
       Curia’s answers. In his comments, Nelson stated that he and Curia intended what they wrote in
       the agreements, “not what we now think.” Nelson stated that he initially began negotiations
       with Curia in July 2004 and sent letters to manufacturers at a price he and Curia negotiated and
       agreed to “4.2m (stock only, both corps).” Nelson also noted that there was a letter from Fifth
       Third, showing that it agreed to loan $4.2 million, but it was “then Curia decided that he didn’t
       want to pay much [sic].” Nelson stated that he did not refuse to cooperate, but in September
       2004, prior to Curia “circumventing” what they had negotiated, he sent letters to the
       manufacturers, recommending the sale. Nelson stated that he and Curia used the 2000
       Agreement as a “base” and then “began adding other perks,” but there was a delay because
       Curia refused to do what the manufacturers demanded. Nelson stated that the delay was also
       caused by “Curia not seeking the corporations[’] accountants to prepare a selling price”
       because, if he had done so, he would have known about “intangible values and goodwill.”
       Nelson acknowledged that none of the agreements used the words goodwill or intangibles, but
       asserted that he and Curia discussed goodwill every time they wrote a new agreement.
¶ 57        On November 17, 2006, the district court granted Curia’s motion for partial summary
       judgment in part and denied it in part. The district court found that Curia properly exercised his
       option to purchase all of Nelson’s Plaza shares through his Option Exercises on March 2 and 3,
       2005. The court found that the purchase price would be calculated, using the formula in the
       2000 Agreement, and would be based on the February 2005 GM financial statement.
¶ 58        On November 27, 2006, Korey emailed Shifflett, advising him that “[a]pparently
       sometime back in November of 2004, [Nelson], [Curia] and [Debes] had a meeting where
       [Curia] agreed to pay 4.2 million [for] the stock.” Debes then sent Curia a letter confirming the
       amount and the financing. Korey emailed Shifflett again on December 3, 2006, with
       suggestions for Quarles & Brady’s motion for reconsideration. Korey suggested adding a
       sentence in the motion that stated: “For example, in November or December[ ] 2004, Curia and
       Nelson agreed on a price of 4.2 million for the stock in the presence of Ghram Debes, as
       evidenced by [the] attached letter.” Korey suggested that Quarles & Brady then include the
       Fifth Third letter from November 2004, committing to the $4.2 million loan as an exhibit.
¶ 59        On June 27, 2007, the district court entered an order granting Curia’s motion for summary
       judgment with regard to specific performance for the sale of Nelson’s Plaza shares. The court
       also found that the 2000 Agreement clearly and unambiguously did not include any adjustment
       for goodwill or other intangible assets in determining the purchase price. The court therefore
       set the purchase price at $2,188,720 for Nelson’s shares in Plaza. The court also left a number
       of issues pending, including whether Curia was entitled to use the name “Ken Nelson” for
       Plaza after he purchased the shares, and whether Curia was required to provide vehicles for
       Nelson and his wife.




                                                   - 11 -
¶ 60                                   7. Appeal and Motion for Stay
¶ 61       Quarles & Brady appealed the district court’s judgment granting Curia’s motion for
       specific performance with regard to the Plaza shares to the Seventh Circuit while the
       unresolved issues the district court identified in its order remained pending in the district court.
       On September 5, 2007, Quarles & Brady filed a motion to stay the district court’s order. In that
       motion, Quarles & Brady alleged for the first time that in “September 2004, Curia and Nelson
       reached a verbal commitment whereby Curia would pay $4,200,000.00 for Nelson’s shares in
       both companies and would provide Nelson with certain perks including two automobiles of his
       choice for a period of 15 years.” The motion also alleged that Curia and Nelson continued to
       negotiate a fair market price for Curia to purchase all of Nelson’s shares in the two
       corporations, but sometime in late 2004 or early 2005, Curia decided that he could pay less
       than fair market value for Nelson’s shares if he tried to enforce the 1989 SPA and 1993
       Modification. This information mirrored the statements in Nelson’s affidavit that accompanied
       the motion to stay. The district court denied the motion to stay.
¶ 62       On February 15, 2008, while the appeal was still pending in the Seventh Circuit, Quarles &
       Brady filed a second amended complaint for declaratory relief in the district court. In its claim
       for breach of fiduciary duty in the amended complaint, Quarles & Brady alleged that in 2004
       Curia agreed to purchase Nelson’s shares of Plaza and Mall for $4.2 million. Quarles & Brady
       alleged that Nelson, in reliance on this agreement, worked to obtain the automobile
       manufacturers’ approval for the sale, and Curia indicated to several third parties that he and
       Nelson had reached an agreement, but he subsequently reneged.

¶ 63                             8. Nelson Discharges Quarles & Brady
¶ 64       In April 2008, Nelson discharged Quarles & Brady. That same month, pursuant to the
       district court’s order, Nelson sold his shares in Plaza to Curia for $2.188 million. Nelson
       retained attorney Stewart Weltman, who handled the appeal, the remaining issues in the district
       court, and the ultimate settlement with Curia.

¶ 65                              9. Seventh Circuit Ruling and Settlement
¶ 66       On November 20, 2009, the Seventh Circuit reversed the district court’s ruling granting
       Curia’s motion for summary judgment and remanded the case for further proceedings. Curia v.
       Nelson, 587 F.3d 824, 832 (7th Cir. 2009). In so ruling, the Seventh Circuit found that, despite
       neither party raising the issue, the parties’ written agreements were ambiguous. Id. at 829.
       Specifically, the court found that paragraph 5 of the 1993 Modification did not explicitly
       cancel the options, but it also was not inconsistent with the continued existence of the options.
       Id. at 830. Accordingly, the court found that summary judgment was inappropriate under the
       circumstances. Id. at 832.
¶ 67       Rather than continuing the litigation in the district court after remand, in August 2010,
       Curia and Nelson reached a settlement agreement whereby Nelson transferred all of his shares
       in Mall to Curia in exchange for releasing Nelson of personal liability for Mall’s debt to Fifth
       Third. As part of the settlement agreement, Curia also paid Nelson $855,888 for Nelson’s 50%
       ownership stake in CRANK.




                                                    - 12 -
¶ 68                    B. Nelson’s Malpractice Action Against Quarles & Brady
¶ 69       Following the settlement with Curia, Nelson filed a complaint for legal malpractice against
       Quarles & Brady, alleging that it was negligent in its representation of him in the Underlying
       Litigation. The complaint was subsequently amended, and eventually dismissed by the circuit
       court pursuant to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615
       (West 2010)). Nelson appealed, and this court reversed and remanded, finding that, based on
       Nelson’s allegations, it could not be said that Nelson could prove no set of facts from which a
       jury could find Quarles & Brady’s alleged negligence was the proximate cause of Nelson’s
       damages. Nelson v. Quarles & Brady, LLP, 2013 IL App (1st) 123122, ¶ 75.
¶ 70       On remand, Nelson filed the complaint at bar, alleging that Quarles & Brady was negligent
       in its representation throughout the Underlying Litigation. Specifically, Nelson alleged that
       Quarles & Brady was negligent in (1) failing to argue that Curia’s Option Exercises were
       ineffective because they were not the mirror image of the 1989 SPA options, (2) failing to
       argue that the 1989 SPA and subsequent agreements were ambiguous, and (3) failing to
       investigate and enforce the $4.2 million oral agreement that Nelson and Curia reached in 2004.
       At trial, 15 witnesses testified over the course of 15 days, including Shifflett, Gatziolis, Nelson,
       Curia, and two expert witnesses.

¶ 71                                      1. Curia’s Option Exercises
¶ 72       Shifflett testified that his primary goal in filing the complaint was to defeat Curia’s Option
       Exercises. He acknowledged Curia’s Option Exercises attempted to purchase a different
       number of shares than the amount of shares listed in the 1989 SPA options, but testified that he
       did not raise an argument that the Option Exercises were defective because they were not the
       mirror image of the 1989 SPA options because he did not think it would be persuasive. He
       testified that Quarles & Brady considered raising that argument, and the argument appeared in
       a draft of the reply brief in the Underlying Litigation, but Quarles & Brady ultimately chose to
       not raise that argument because the changes in the number of shares were agreed to by the
       parties in subsequent documents and because the second option in 1989 SPA provided Curia
       the option to purchase 49% of the outstanding shares and the third option provided Curia the
       option to purchase Nelson’s “remaining” shares, which is what Curia sought in his Option
       Exercises. He noted that because the 1989 SPA options provided a percentage, he believed that
       relevant case law would have supported the idea that as long as Curia purchased 49% of the
       shares with the second option and the remaining shares with the third option, as specified in the
       1989 SPA, the district court could make an equitable adjustment to the actual number of shares
       to allow the purchase to go forward.
¶ 73       Edward Joyce, Nelson’s expert witness, testified that Quarles & Brady should have argued
       that Curia’s Option Exercises were defective because they were not a mirror image of the 1989
       SPA options. Joyce testified that as a result of the corporations’ recapitalization following the
       1989 SPA, it would have been impossible for Curia to exercise the options pursuant to the
       terms of the 1989 SPA, and thus his Option Exercises were ineffective. Joyce also testified that
       the case Shifflett relied on in contending that the court could make equitable adjustments to the
       number of shares was not relevant because the agreement in that case had a provision allowing
       the number of shares to be adjusted in the event of recapitalization, but there was no such
       provision in Nelson and Curia’s agreements. Joyce opined that had Quarles & Brady raised this
       argument, it was more likely true than not that they would have defeated Curia’s summary

                                                    - 13 -
       judgment motion. Joyce noted that there would be no disadvantage to raising this argument as
       an alternative method of relief and that Quarles & Brady’s failure to raise this argument
       showed a failure to exercise the knowledge, skill, and care ordinarily used by a reasonably
       careful attorney under the circumstances.
¶ 74       On cross-examination, Joyce acknowledged that Quarles & Brady made a version of the
       mirror image argument by including a contention that Curia’s Option Exercises erroneously
       used the price formula from the 1993 Modification. However, Joyce testified that these were
       the wrong facts to support this claim and that Quarles & Brady should have instead argued that
       Curia attempted to purchase the wrong number of shares or that the options required Curia to
       offer to purchase Plaza’s real estate. Joyce also acknowledged that Nelson could have raised
       these arguments on remand from the Seventh Circuit.
¶ 75       Gino DiVito, Quarles & Brady’s expert, testified that it was unnecessary for Quarles &
       Brady to argue that the number of shares had changed from the 1989 SPA because, as Shifflett
       testified, the second option specified a percentage of shares, 49%, for Curia to purchase and
       then the third option specified that Curia could purchase the “remaining” shares. DiVito noted
       that Curia’s Option Exercises mirrored these terms. DiVito also acknowledged that this
       argument was included in a draft brief by Quarles & Brady, but ultimately was not raised.

¶ 76                                              2. Ambiguity
¶ 77       With regard to ambiguity, Shifflett testified that he argued the written agreements were
       unambiguous in the motion for summary judgment because he did not believe there were any
       issues of fact to resolve. He also testified that Nelson did not provide any extrinsic evidence
       that would offer a different interpretation of the 1993 Modification. Gatziolis testified that part
       of their strategy at trial was to avoid discovery and get a ruling on their summary judgment
       motion. Shifflett testified that if there were an ambiguity in the written agreements, the district
       court could identify it, sua sponte, and deny the motion for summary judgment, and Quarles &
       Brady would be able to better focus its discovery.
¶ 78       Joyce testified that Quarles & Brady should have argued that the written agreements were
       ambiguous. Joyce noted that paragraph 5 of the 1993 Modification, the “subsequently”
       paragraph, did not specify how many shares Curia would purchase or how Curia would pay for
       them. Joyce further testified that it was ambiguous whether this paragraph was consistent with
       the 1989 SPA. Joyce testified that reading all of the agreements together, there was no clear
       indication of how Curia could exercise his options or whether he had a right to purchase
       Nelson’s shares. Joyce further testified that if the district court found the agreements were
       ambiguous, it would not have granted Curia’s motion for summary judgment, and there would
       have been an evidentiary hearing where Quarles & Brady could have introduced extrinsic
       evidence to demonstrate what Curia and Nelson thought when they entered into the agreement.
       Joyce testified that, within a reasonable degree of certainty, he believed that this argument
       would have prevailed had Quarles & Brady raised it before the district court. On
       cross-examination, Joyce acknowledged that although the Seventh Circuit found the
       agreements ambiguous, it also found that the interpretation of the written agreements urged by
       Quarles & Brady before the district court was a reasonable one.
¶ 79       DiVito testified that it was reasonable under the circumstances for Quarles & Brady to
       argue that the written agreements were not ambiguous. He testified that it was reasonable for
       Quarles & Brady’s to argue that paragraph 5 of the 1993 Modification negated any unilateral

                                                   - 14 -
       right by Curia to exercise the options. He opined that there was no downside to arguing that the
       agreements were not ambiguous because the district court could find, sua sponte, that the
       agreements were ambiguous, regardless of what the parties claimed. He also noted that arguing
       ambiguity could have opened the door for Curia to raise arguments about what the parties
       intended when they entered into the agreements.

¶ 80                                  3. $4.2 Million Oral Agreement
¶ 81       Nelson testified that in 2004, he decided he wanted to leave the automobile dealership
       business and retire. He approached Curia about buying out his share of stock in Plaza and Mall,
       and Curia agreed. They based the price on the formula in the 1989 SPA and the June 2004 GM
       financial statement and came up with a price a little more than $4.1 million, so they rounded it
       up to $4.2 million for Nelson’s shares in both Plaza and Mall. Nelson testified that he said “I’ll
       sell you my shares for [$]4,200,000,” and Curia was “very excited” and said “yes.”
¶ 82       Nelson testified that they did not discuss when the deal would close at that time, but they
       knew they needed the automobile manufacturers’ approval for the transaction to approve Curia
       as the dealer. Nelson testified that he would have handled that process and that he could not
       direct the manufacturers to process an approval within a certain period of time. Nelson testified
       that neither he nor Curia said that the deal would not take place if they could not close the
       transaction by December 31, 2004.
¶ 83       Nelson further testified that in August or September, he and Curia met with Debes to ask
       Fifth Third to fund the $4.2 million to buy the stock. After that meeting, Nelson and Curia
       discussed the perks that Nelson was seeking, such as the health insurance and vehicles, and
       Curia indicated that he would be willing to provide those perks in exchange for the continued
       use of Nelson’s name for the dealerships. Nelson testified that he prepared the Stockholders’
       Minutes and the Directors’ Resolutions. He believed that the nine conditions in the
       Stockholders’ Minutes were a separate agreement from the $4.2 million stock purchase
       agreement. He also testified that the “agreement” referred to in the Directors’ Resolutions was
       the $4.2 million oral agreement. Nelson testified that Curia signed the Directors’ Resolutions,
       but did not sign the Stockholders’ Minutes because he said it was “too much.” Nelson
       nonetheless moved forward with contacting the manufacturers to obtain approval for the
       transaction.
¶ 84       Curia testified that, in 2004, he told Nelson that he wanted to “abide” by their written
       agreements and buy out his shares. Nelson, however, wanted more than what was provided for
       in the agreements; he wanted a retirement package. Curia testified that he never accepted any
       of Nelson’s offers to sell his shares, and he never agreed to two separate agreements—one for
       the sale of Nelson’s shares and one for the retirement package for Nelson. Curia testified that
       when he signed the Directors’ Resolutions, he believed he had an agreement to buy Nelson’s
       shares for a “sum certain” as calculated in accordance with the 1989 SPA. Curia further
       testified that when he went to Fifth Third in 2004 and secured funding for the purchase of
       Nelson’s shares, it was merely a preapproval and was not tied to any purchase price because
       the actual price of the shares could change each month, depending on the performance of the
       dealership, and the GM financial statements. Curia knew that as part of the approval process,
       he would have to provide manufacturers with proof that he could secure the funds to proceed
       with the buyout. Curia testified that his intention was to borrow enough money to purchase
       Nelson’s shares and to use the remainder as working capital and “combine loans.”

                                                   - 15 -
¶ 85        Nelson testified that, in late November or early December 2004, Curia told him that he was
       paying too much for Nelson’s shares. On December 3, 2004, he sent a letter to Curia,
       attempting to renegotiate the sale. He testified that he did not mention their $4.2 million oral
       agreement in this letter because Curia had already rejected that offer, so he was attempting to
       make another offer to sell his shares for $3.4 million, but Curia did not accept. In January 2005,
       he and Curia discussed approaching a broker to find a third party to purchase the dealerships
       and the real estate.
¶ 86        After receiving Curia’s Option Exercises in March 2005, Nelson sent a letter to Johnson at
       Quarles & Brady. Nelson testified that the Johnson Letter did not mention the $4.2 million oral
       agreement because at the time he was only concerned with Curia’s Option Exercises. With the
       assistance of Gatziolis, Nelson sent a letter to Curia on March 14, 2005, with an offer to sell his
       shares for $3.4 million based on the September 2004 GM financial statement. Nelson
       understood that if Curia accepted the offer in this letter, he would not receive any retirement
       package or perks. Nelson acknowledged that he sent an email to Gatziolis on March 29, 2005,
       in which he did not mention the $4.2 million oral agreement.
¶ 87        On April 20, 2005, Nelson, Carol, and Korey met with Gatziolis at the Quarles & Brady
       office in Chicago. Nelson testified that, at that meeting, he told Gatziolis about the $4.2 million
       oral agreement and that Fifth Third had agreed to fund the transaction. Nelson testified that
       Gatziolis told him that oral agreements were not recognized in Illinois and did not ask him if he
       could provide any more information about the oral agreement. Carol testified that during the
       meeting, she was taking notes, but was not paying close attention. Referring to her notes, Carol
       testified that Gatziolis told them to “get over it,” and she believed that when he said that, he
       was referring to the $4.2 million oral agreement based on a “4.2” she had also written on the
       page. She acknowledged on cross-examination, however, that, based on her notes, she could
       not be sure whether that was said by Gatziolis or Nelson or whether the notes were her own
       thoughts.
¶ 88        Korey, who was the secretary of Mall and Plaza, and also a director, testified that the
       purpose of the April 20, 2005, meeting with Gatziolis was to try to reach a resolution with
       Curia after he had sent notice of his intent to exercise his options to purchase Nelson’s shares.
       Korey testified that Nelson told Gatziolis that he and Curia had reached an oral agreement to
       sell his shares in both Plaza and Mall for $4.2 million. Gatziolis asked Nelson if he had written
       the agreement down, but Nelson told him that they had not. Gatziolis told Nelson that “oral
       agreements are not enforceable in the state of Illinois. You can ask Korey about it. He knows.
       He studied the statute of frauds in law school.” Throughout the meeting, Gatziolis repeatedly
       told Nelson to get a deal done with Curia so that he could move on and retire.
¶ 89        Gatziolis testified that when he first became involved in Nelson’s case, Nelson wanted to
       know if he was required to honor Curia’s Option Exercises. He learned that Nelson wanted to
       sell all of his shares and retire, but wanted a different price than what Curia had offered. He
       helped Nelson write a letter to Curia on March 13, 2005, and did not recall Nelson telling him
       about any oral agreement for $4.2 million. Before meeting with Nelson, Gatziolis reviewed the
       Directors’ Resolutions, the 1989 SPA, and subsequent written agreements; the November
       2004 Fifth Third loan commitment letter for $4.2 million; and the other materials in the
       Johnson Packet, including the Chronology with Curia’s responses. Gatziolis testified that none
       of these documents raised a question in his mind that Curia and Nelson had entered into an oral
       agreement in 2004. Specifically, Gatziolis testified that the comments made by Curia and

                                                   - 16 -
       Nelson in the Johnson Packet showed that they were not in agreement about the retirement
       package. Gatziolis further noted that there was no mention of sale price of $4.2 million in any
       of the documents he reviewed.
¶ 90        Gatziolis further testified that Nelson did not tell him about a $4.2 million oral agreement
       at the April 2005 meeting or in any of their communication before the meeting. He testified
       that he did not tell the Nelsons at the April 2005 meeting that oral contracts were not
       enforceable in Illinois. He further testified that, in April 2005, he understood that an oral
       agreement for the sale of stock could be enforced in Illinois with adequate evidence. He
       acknowledged, however, at his deposition that he testified that he did not recall whether the
       Nelsons told him there was an oral agreement for $4.2 million or whether he told them it was
       not enforceable and to get the deal behind them.
¶ 91        On April 27, 2005, Nelson sent an email to Gatziolis, in which he stated that he and Curia
       began “this process” in September 2004. Nelson said that he and Curia met with Debes at Fifth
       Third to discuss their needs and “came up with 4.2M of funds” and Debes approved that
       amount. Nelson stated that “[s]ince that was the figure we agreed that we needed, perhaps that
       would be the selling price including all the perks, etc[.], that [Curia] would be more
       comfortable with.” Gatziolis forwarded the email to Shifflett and Cahill, and stated, “[f]ood for
       thought, although more like a fast.”
¶ 92        On April 29, 2005, hours before Quarles & Brady filed the initial complaint in the district
       court, Nelson sent another email to Gatziolis in which he stated, among other things, that Fifth
       Third agreed to loan Curia “up to” $4.2 million to purchase his shares in both corporations.
       Nelson further stated that “[Curia] and I agreed along with the Bank that the [$4.2 million]
       would be about what the selling price would be.” Nelson then identified the issues that he
       believed needed to be addressed going forward including the stock sale “which includes some
       type of Retirement Package.”
¶ 93        Gatziolis testified that neither of these emails raised the question of an agreement in his
       mind because the words “perhaps” and “about” and the phrase “up to” suggested that Nelson
       and Curia had agreed approximately what the selling price would be, but did not indicate an
       agreement because these were not definite terms. Gatziolis testified that Nelson did not tell him
       at any point before Quarles & Brady filed the complaint in the district court that he and Curia
       had agreed on a selling price of $4.2 million. Gatziolis further testified that he knew from his
       prior experience that in order for a change of ownership for an automobile dealership to be
       approved, the owners would have to submit information to the automobile manufacturers.
       Gatziolis acknowledged, however, that he did not contact the automobile manufacturers to
       determine if they had documentation that would support a claim for an agreement between
       Nelson and Curia for $4.2 million.
¶ 94        Gatziolis testified that throughout the representation, his understanding was that Nelson
       would not settle unless he obtained the selling price he was wanting for the shares and a
       retirement package. Gatziolis encouraged Nelson to settle while the litigation was pending and
       testified that he allowed Nelson to determine his own offers for a selling price during the
       negotiations.
¶ 95        Gatziolis and Shifflett testified that the initial complaint was filed on April 29, 2005. Both
       testified that the purpose for filing the complaint was to have something pending in the court
       before the closing date on Curia’s Option Exercises on May 2. Shifflett and Gatziolis testified
       that Shifflett handled the litigation while Gatziolis mostly handled the settlement negotiations.

                                                   - 17 -
        Shifflett testified that when he filed the complaint, he had the information in the Johnson
        Packet, the Directors’ Resolutions, and the emails Nelson sent to Gatziolis on April 27 and
        April 29. Shifflett was unsure whether he had the letter from Fifth Third from November 2004,
        committing to the loan of $4.2 million, but in any event he testified that he did not ask Nelson
        about the letter before filing suit. Shifflett testified that none of the information he received
        before filing the complaint put him on notice to investigate a potential oral agreement between
        Curia and Nelson.
¶ 96        Shifflett testified that he did not believe he had a duty to investigate a potential oral
        agreement because Nelson’s letters to Curia indicated that they were not in agreement.
        Shifflett also observed that Curia had not signed the Stockholders’ Minutes, and at no point did
        Nelson say that he and Curia had an agreement to sell his shares for $4.2 million. Shifflett also
        knew that Nelson and Curia would be required to submit information to the automobile
        manufacturers in order to approve the sale, but he did not know what information they had
        submitted. When he started working on the complaint, he asked Nelson to give him everything
        he had, but did not contact the manufacturers.
¶ 97        Shifflett testified that his primary goal in filing the complaint was not to force Curia to
        purchase Nelson’s stock for $4.2 million, but was to defeat Curia’s Option Exercises. Shifflett
        testified that he believed that if Curia’s options were “knock[ed] out,” Nelson would be able to
        negotiate the sale of his shares to Curia, but as long as the options existed, Curia would not
        negotiate. Shifflett believed Nelson’s goal was to establish a purchase price for all the stock,
        with the addition of some added benefits, and not just for the stock alone.
¶ 98        Shifflett acknowledged that the complaint did not include a contention that Curia and
        Nelson had reached an agreement for Curia to buy Nelson’s shares for $4.2 million. Shifflett
        testified that he believed there was insufficient evidence to support such a claim. Shifflett knew
        that Curia and Nelson had negotiated in the summer of 2004, but did not believe they had
        reached an agreement at any point. Like Gatziolis, Shifflett testified that the emails Nelson sent
        on April 27 and April 29 did not raise the possibility of an agreement because Nelson used
        words like “perhaps,” “about,” and “up to.” Shifflett testified that he discussed the filings with
        Nelson and that Nelson never mentioned an oral agreement to sell his shares to Curia for $4.2
        million.
¶ 99        Nelson conceded that he did not say anything about the oral $4.2 million agreement in the
        Johnson Letter or the Johnson Packet. He acknowledged that there was nothing about the
        agreement in the March 2005 letter to Curia that Gatziolis helped him write or in the July 2005
        Ken’s Story. Nelson further acknowledged that neither he nor Korey included any information
        about a July 2004 agreement or an oral agreement for $4.2 million when they edited the filings
        and returned them to Quarles & Brady.
¶ 100       After the district court granted Curia’s motion for summary judgment, Nelson testified that
        he contacted Thomas at Toyota to ask for the purchase price that Curia included with his
        application. Thomas replied that the original agreement was for both Plaza and Mall and that
        Toyota’s “understanding” was for a purchase price of $4.2 million. Nelson testified that he
        shared this information with Gatziolis and Shifflett in March 2006, but neither of them recalled
        receiving this information at that time.
¶ 101       Shifflett testified that the first time he received any communication about a potential oral
        agreement for $4.2 million was Nelson’s email from August 29, 2006, after the district court
        had ruled on the summary judgment motions. Shifflett, however, did not believe that this email

                                                    - 18 -
        was definitive because Nelson said in the email that he sent the information about the
        agreement to the manufacturers, but Shifflett noted that Nelson’s letters to the manufacturers
        did not include any information about a $4.2 million agreement. Shifflett had no reason to
        believe Nelson had sent any additional documentation to the manufacturers because Shifflett
        had previously asked Nelson to send him “everything.” In addition, Shifflett testified that he
        believed Nelson still wanted all of his retirement perks and that he and Curia were still
        negotiating those items and had not actually reached an agreement. Shifflett testified that the
        information in this email did not create a sufficient basis to file an amended complaint alleging
        the existence of an oral agreement for $4.2 million.
¶ 102       Shifflett also acknowledged that he received emails from Korey in November and
        December of 2006, in which Korey stated that Curia agreed to purchase Nelson’s shares for
        $4.2 million and that they discussed this agreement in the presence of Debes. Shifflett testified
        that he did not contact Debes for more information because he believed Debes was biased
        toward Curia.
¶ 103       Debes testified that Nelson and Curia approached him in September 2004 about a request
        for a loan for Curia to purchase all of Nelson’s shares in the two dealerships. Debes testified,
        however, that Nelson and Curia never told him that they had reached an oral agreement for the
        sale of the shares, but could not say whether Curia and Nelson had conversations between each
        other in which they reached an agreement. He testified that when generating the loan
        documents, he understood that Curia and Nelson were still negotiating toward a deal because
        they had differing views about what Curia would pay for the shares and what Nelson would
        accept for them. Debes testified that Fifth Third would not have disbursed the funds based on
        an oral agreement and would have also needed the manufacturers’ approval before it would
        disburse the funds.
¶ 104       With regard to the November 2004 letter committing Fifth Third to the $4.2 million loan,
        Debes testified that the commitment letter provided that the funds would be issued for the
        purchase of Nelson’s shares in Plaza and Mall, and that it would be inconsistent with Fifth
        Third’s approval for Curia to use the funds for another purpose. He testified, however, that it
        was common in a situation like this one to get preapproval even before the final terms of the
        agreement were established. Debes acknowledged that he sent these loan documents to Toyota
        and Nissan at Curia’s request. Debes also acknowledged that he cooperated with Curia’s
        attorney during the Underlying Litigation because Fifth Third wanted Curia to become the
        owner of the dealerships.
¶ 105       Shifflett testified that, in early 2008, Nelson told him that he received information from
        Thomas at Toyota about a $4.2 million price, and Shifflett told him to get more information.
        Shifflett testified that he did not contact Thomas because he believed she would direct him to
        Toyota’s legal department because he was a lawyer. On February 15, 2008, Quarles & Brady
        filed an amended complaint in the district court, alleging that in 2004 Curia agreed to purchase
        Nelson’s shares for $4.2 million. Shifflett said this allegation was based on the information
        from Nelson that Thomas had documentation reflecting a purchase price of $4.2 million. On
        March 20, 2008, Nelson emailed Shifflett to inform him that he asked Thomas when she
        received information from Curia that he was paying $4.2 million for the two dealerships.
        Nelson learned that Curia did not send a document to Toyota containing that information, but
        Thomas told him there was notation in her notes that the figure came from a communication


                                                   - 19 -
        with Curia that occurred in November 2004, before Thomas started in the position and Zangri
        was the Market Representation Administrator for Toyota.
¶ 106       Thomas testified that she had no personal knowledge of what happened between Zangri
        and Nelson or Curia. She testified that she likely would have had some documentation to
        support the $4.2 million figure in her email to Nelson, but she did not know where that amount
        came from. She testified that Toyota would have to know the purchase price of the shares in
        order to finalize the approval process. Zangri testified that in connection with the change of
        ownership for Plaza and Mall, Toyota received the Directors’ Resolutions. Based on these
        documents, Zangri made an “assumption” that Curia had negotiated a deal to buy out Nelson’s
        remaining shares. Zangri testified that he started the review process based on the information
        provided by Nelson and Curia and that he would not start that process unless there was an
        agreement that had been reached. He further testified, however, that in all the information
        Toyota received from Nelson or Curia, there were no terms of a deal or a price term. Zangri
        also testified that Toyota would not have approved the transaction based on the November
        2004 loan commitment letter from Fifth Third because the loan agreement allowed shares of
        the dealership to be pledged to a third party and allowed for the debt to be cross-collateralized,
        which ran afoul of Toyota standards.
¶ 107       Fariborz Nour testified at his deposition that he was the market representation specialist for
        Nissan in 2004 and 2005, and similarly testified that Nissan did not have documentation
        showing the purchase price or terms of an agreement between Nelson and Curia. He testified,
        however, that based on his experience, a request for the approval of a change of majority
        ownership interest would “not really get off the ground” without an asset or stock purchase
        agreement, but could not say whether such an agreement was provided in this case. Nour
        testified that he could not say whether Nissan required owners to provide a purchase price for
        the shares, but testified that it was not one of his requirements.

¶ 108                                    Expert Witness Testimony
¶ 109       Joyce testified that based on the information Quarles & Brady had prior to filing the
        complaint, they should have been aware of a potential agreement between Curia and Nelson
        for the sale of Nelson’s shares. Specially, Joyce testified that based on the Fifth Third letter
        from November 2004, it should have been “obvious” to Quarles & Brady to contact the bank
        and determine the purpose of the loan commitment. Joyce also observed that the Directors’
        Resolutions provided that Nelson would contact the manufacturers in connection with an
        agreement, which should have prompted Quarles & Brady to contact the manufacturers to
        determine what documentation they had related to the sale of the corporations’ shares to Curia.
        Joyce testified that, in his opinion, a reasonably careful attorney under the circumstances
        would have conducted this investigation before filing the complaint. Joyce acknowledged,
        however, that the Directors’ Resolutions did not refer to a $4.2 million agreement.
¶ 110       Joyce further testified that if Quarles & Brady had contacted Nissan and Toyota, they
        would have obtained documents that Curia had submitted to those manufacturers, which could
        have contained terms of the agreement and showed that Curia had been contacting the
        manufacturers in connection with a potential agreement. Joyce noted that Thomas told Nelson
        that her notes reflected that Curia told Toyota that he had agreed to purchase Nelson’s shares
        for $4.2 million. He acknowledged, however, that Thomas could not provide any
        documentation supporting this statement and that Thomas was not employed at that position at

                                                    - 20 -
        Toyota when the approval process started, so she had no personal knowledge of Curia’s
        representations. Joyce also noted that there were documents that Nissan had sent to Nelson and
        Curia that stated that Nissan had approved the stock purchase agreement between Nelson and
        Curia. He further opined that Quarles & Brady would have learned from the manufacturers that
        they will not start processing an approval for a sale of a majority ownership interest until they
        are satisfied there has been an agreement between the parties.
¶ 111        Joyce further testified that if Quarles & Brady had undertaken this investigation, they
        would have learned that Nelson’s goal in retaining them was to sell all of his shares of stock in
        the two dealerships for $4.2 million. Based on their investigation, Quarles & Brady should
        have informed Nelson that he had an enforceable oral contract between him and Curia for the
        sale of his shares in the two dealerships for $4.2 million. Joyce testified that Nelson would
        have had a very strong claim for breach of oral contract against Curia based on the evidence
        from Fifth Third that it had committed to the $4.2 million loan and the information from the
        manufacturers that they had been asked to approve a sale of Nelson’s majority interest to
        Curia.
¶ 112        With regard to the retirement benefits, Joyce testified that Nelson believed that he had a
        deal for these benefits, but Curia did not. Joyce opined that whether those benefits were part of
        the stock sale agreement would be reserved for the trier of fact. Nonetheless, Joyce testified
        that these benefits had no relevance to the stock sale for $4.2 million because Curia and Nelson
        viewed them as separate transaction. Joyce noted that both parties continued to process the sale
        by contacting the manufacturers and Fifth Third even after Curia did not sign the Stockholders’
        Minutes, which outlined the retirement benefits. Joyce did not believe the perks were a
        condition of the stock sale agreement.
¶ 113        Joyce also testified that Gatziolis, in telling Nelson that oral contracts are not enforceable
        in Illinois, did not perform as a reasonably careful lawyer under the circumstances. Joyce noted
        that the two emails Nelson sent to Gatziolis on April 27 and April 29, 2005, should have
        provoked Gatziolis to speak to Fifth Third to determine the purpose of the loan. After
        investigating Fifth Third and the manufacturers, Gatziolis should have interviewed Nelson and
        would have learned about Nelson’s goals and his attempts to continue the approval process
        with the manufacturers after Curia reneged. Joyce testified that Gatziolis should have directly
        asked Nelson for any documents related to the sale of stock to identify other potential sources
        of information that would help him determine Nelson’s rights and obligations.
¶ 114        Joyce testified that Quarles & Brady should have included an argument regarding the $4.2
        million oral contract in the complaint because merely defeating the stock options, as Quarles &
        Brady sought to do with the complaint, would not have achieved Nelson’s goal; Nelson still
        would have retained his ownership interest in the dealerships if he had prevailed. An argument
        that he and Curia had entered into an oral agreement to sell Nelson’s shares for $4.2 million,
        however, would have achieved Nelson’s goal if he had prevailed. Joyce opined that, based on
        the documentation and testimony available to Quarles & Brady, it was more likely true than
        not that Nelson would have prevailed on the argument that he had a valid and enforceable oral
        contract with Curia for the sale of his shares for $4.2 million if Quarles & Brady had raised that
        argument before the district court. Joyce concluded that Quarles & Brady’s failure to assert this
        argument demonstrated Quarles & Brady’s failure to perform as a reasonably careful lawyer
        under the circumstances.


                                                    - 21 -
¶ 115        DiVito testified that, in his opinion, Quarles & Brady used the experience, skill, and
        knowledge that a reasonably careful lawyer would use under the circumstances. He testified
        that Quarles & Brady was entitled to rely on the information provided to them by Nelson in the
        Johnson Letter and the other documents Nelson submitted to Quarles & Brady. DiVito opined
        that this documentary evidence, as well as the other information Nelson provided to Quarles &
        Brady, did not support a claim for an oral agreement. DiVito noted that in the documentation
        that he reviewed in preparation for his testimony, he did not see any contemporaneous
        evidence that referenced, documented, or confirmed the alleged oral agreement. DiVito
        testified that, instead, the documentation indicated that, from the beginning, Nelson was
        “bemoaning” that Curia would not negotiate with him and declined all of his offers. DiVito
        testified that if Nelson and Curia had reached an oral agreement, Nelson would be “screaming
        it from the rooftops” and not saying that Curia had not accepted his offers. DiVito testified that
        Quarles & Brady did not have a duty to interview Nelson about a potential oral agreement
        because they did not have any information regarding the possibility of the existence of such an
        agreement in 2005. DiVito testified that Gatziolis’s testimony and the documentary evidence
        indicated that Gatziolis may have known about the loan commitment from Fifth Third and the
        negotiations between Nelson and Curia, but he had no reason to know about any oral
        agreement.
¶ 116        DiVito further testified that Quarles & Brady had no duty to contact the automobile
        manufacturers because they already had all of the information from Nelson. Quarles & Brady
        had no reason to suspect that there was an oral agreement because all of the information they
        had from Nelson indicated there was no agreement. DiVito testified that Quarles & Brady also
        had no duty to contact Fifth Third. DiVito concluded that, at the time the complaint was filed,
        there was no evidence to allege the existence of an oral agreement for $4.2 million and the
        arguments Quarles & Brady made in the complaint were reasonable in an attempt to defeat
        Curia’s Option Exercises. DiVito noted that the evidence showed that Quarles & Brady did not
        become aware of a potential oral agreement until the second half of 2006, after the district
        court had already ruled.

¶ 117                                     4. The Circuit Court’s Ruling
¶ 118        The circuit court delivered its judgment in a written order. In its order, the circuit court
        recounted the testimony of Joyce and found that the evidence presented failed to show that
        Quarles & Brady was aware, before filing the lawsuit in the district court on April 29, 2005,
        that Nelson believed he had reached an oral agreement for the sale of his shares only for $4.2
        million. The court continued that even after Quarles & Brady filed the lawsuit, Nelson’s
        continued communication with Quarles & Brady did not reveal such an agreement. Instead, the
        court found that the evidence suggested that Nelson desired to reach an agreement with Curia,
        made efforts in furtherance of a sale, and negotiated over terms, but ultimately did not reach an
        agreement with Curia. The court determined that it only became clear after the district court
        ruled that Nelson was claiming that he had reached an enforceable oral agreement with Curia.
        Ultimately, the court determined that “[w]hen segregating the evidence of what [Quarles &
        Brady] was told, or learned over time, from the evidence which would have been admissible at
        a trial for breach of contract, it becomes clear that plaintiff has failed to establish that it is more
        likely than not that Nelson would have won that breach of contract case.” The court therefore



                                                      - 22 -
        determined that Nelson had failed to establish the proximate cause element of his legal
        malpractice claim.
¶ 119       The court further found that Nelson had failed to establish negligence with regard to his
        claims that Quarles & Brady should have argued that Curia’s Option Exercises were invalid
        because they were not the mirror image of the 1989 SPA options and that the written
        agreements were ambiguous. The court determined that Quarles & Brady’s positions could not
        judged by their outcome, but rather should be judged by whether Quarles & Brady deviated
        from the standard of care. The court further found that Nelson failed to establish proximate
        cause with regard to Quarles & Brady’s failure to raise those arguments because, after the
        Seventh Circuit reversed and remanded the case, Nelson elected to settle with Curia and thus
        forfeited his right to pursue further litigation on remand. Nelson now appeals.

¶ 120                                          II. ANALYSIS
¶ 121       On appeal, Nelson contends that the circuit court erred in rejecting his legal malpractice
        claim where the evidence overwhelmingly showed that Nelson and Curia entered into an oral
        agreement for Curia to purchase Nelson’s stock for $4.2 million and that Quarles & Brady was
        aware of the agreement by the time it filed the complaint in April 2005. Nelson contends that
        the court erred in rejecting his claim that Quarles & Brady was negligent for failing to assert
        this claim in the district court. Nelson further contends that the court erred in rejecting his
        claim that Quarles & Brady deviated from the standard of care by failing to argue that Curia’s
        Option Exercises were defective because they were not the mirror image of the options in the
        1989 SPA. Nelson also asserts that the court erred in rejecting his claim that Quarles & Brady
        deviated from the standard of care by failing to argue that the written agreements were
        ambiguous. Finally, Nelson contends that the court erred in finding that Quarles & Brady’s
        negligence was not the proximate cause of his damages.

¶ 122                                       A. Standard of Review
¶ 123        To prevail on a claim of legal malpractice, a plaintiff must show (1) an attorney-client
        relationship, (2) that the defendant attorney owed the plaintiff client a duty of care arising out
        of that attorney-client relationship, (3) that the defendant attorney breached that duty, and
        (4) that the plaintiff client suffered injury as a proximate result of the defendant attorney’s
        breach. Warnock v. Karm Winand & Patterson, 376 Ill. App. 3d 364, 368 (2007) (citing
        Northern Illinois Emergency Physicians v. Landau, Omahana & Kopka, Ltd., 216 Ill. 2d 294,
        306 (2005)). In order to establish proximate cause in a legal malpractice action, the plaintiff
        client must essentially prove “a case within a case,” i.e., that “but for” the attorney’s
        negligence, the plaintiff would have prevailed in the underlying action. See First National
        Bank of LaGrange v. Lowrey, 375 Ill. App. 3d 181, 196 (2007). The injury in a legal
        malpractice action is not a personal injury, or the attorney’s negligent act itself, but is a
        “pecuniary injury to an intangible property interest caused by the lawyer’s negligent act or
        omission.” Northern Illinois Emergency Physicians, 216 Ill. 2d at 306.
¶ 124        As both parties recognize, generally, the standard of review in a bench trial for a legal
        malpractice action is whether the court’s judgment was against the manifest weight of the
        evidence. Eychaner v. Gross, 202 Ill. 2d 228, 251 (2002); Kalata v. Anheuser-Busch Cos., 144
        Ill. 2d 425, 433 (1991). “A decision is against the manifest weight of the evidence only when
        an opposite conclusion is apparent or when the findings appear to be unreasonable, arbitrary,

                                                    - 23 -
        or not based on the evidence.” Eychaner, 202 Ill. 2d at 252. On review, we will not substitute
        our judgment for that of the trier of fact. Id.
¶ 125       Despite acknowledging this general rule, Nelson nonetheless contends that this court
        should not accord the circuit court’s ruling any deference. Nelson asserts that, in its order, the
        circuit court did not make any specific factual findings and that aspects of its decision were
        contrary to uncontested facts and documentary evidence. Nelson contends that, as such, we
        should not defer to the court’s judgment, which ignores the uncontradicted testimony at trial
        and the documentary evidence establishing the oral $4.2 million stock purchase agreement.
        Nelson further maintains that this court should review de novo the trial court’s ruling that
        Nelson failed to prove the proximate cause element of his claim because he settled the
        Underlying Litigation after the Seventh Circuit’s remand because this finding was “incorrect
        as a matter of law.”

¶ 126                       The Manifest Weight Standard Applies to This Action
¶ 127       Contrary to Nelson’s contentions, the deference afforded to the trial court under the
        manifest weight of the evidence standard is not applied only where the circuit court makes
        specific factual findings and credibility determinations on the record. Rather, we give
        deference to the circuit court because it is in the best position to observe the conduct and
        demeanor of the parties and the witnesses, and is intimately familiar with the evidence. Best v.
        Best, 223 Ill. 2d 342, 350 (2006); In re D.F., 201 Ill. 2d 476, 498-99 (2002). Here, it is apparent
        from the record that the court was required to make credibility determinations and factual
        findings in determining when Quarles & Brady knew about Nelson’s claim that he entered into
        an oral agreement with Curia for the sale of his shares, given the contradictory testimony that
        was presented on this issue by Nelson, Korey, Gatziolis, Shifflet, and others, as well as the
        documentary evidence presented. It would defy this court’s function to hold that we should not
        defer to the circuit court’s determination on these matters because they were not made on the
        record. Instead, on review, we should not substitute our judgment for that of the circuit court
        regarding the credibility of the witnesses, the weight to be given the evidence presented, or the
        inferences to be drawn from that evidence. In re D.F., 201 Ill. 2d at 499. In addition, as
        discussed in detail below, we cannot say that the evidence presented regarding the oral stock
        purchase agreement was “uncontradicted,” as Nelson suggests.
¶ 128       We are not persuaded by the precedent cited by Nelson, Chicago Investment Corp. v.
        Dolins, 107 Ill. 2d 120 (1985), and Long v. Arthur Rubloff & Co., 27 Ill. App. 3d 1013 (1975).
        In neither case did the court hold that a reviewing court should not defer to the findings of the
        circuit court where the circuit court failed to make specific factual findings and credibility
        determinations on the record. In Chicago Investment Corp., the supreme court did not find that
        the trial court had an “obligation” to make factual findings on the record, but merely stated that
        where the trial court is the finder of fact, it has the obligation to make such findings. Chicago
        Investment Corp., 107 Ill. 2d at 124. Similarly, in Long, this court specifically found that such
        factual findings are “not required” to be on the record, but merely stated that it would be “better
        practice” for the trial court to set forth the reasons for its judgment. Long, 27 Ill. App. 3d at
        1022 n.4. We express no opinion regarding whether such a procedure would be “better
        practice,” but we observe that our precedent is clear that a trial court is not required to state the
        reasoning for its judgment on the record in order for the manifest weight of the evidence
        standard to apply and for this court to accord deference to its credibility and factual findings.

                                                     - 24 -
        Here, it is clear from the evidence presented that the circuit court was required to make certain
        credibility and factual determinations, and our well-established precedent directs us to accord
        deference to such determinations, whether or not the court explains the reasoning for its
        determinations or whether or not such determinations are made on the record. Accordingly, we
        will review the court’s ruling to determine whether its judgment was against the manifest
        weight of the evidence.

¶ 129                                B. $4.2 Million Oral Agreement
¶ 130       Nelson first contends that evidence presented at trial established that Nelson and Curia
        entered into an oral agreement for Curia to purchase Nelson’s stock for $4.2 million and that
        Quarles & Brady was aware of that agreement before it filed the complaint in April 2005.
        Nelson asserts that there is overwhelming evidence of the agreement from the testimony of
        both Curia and Nelson, their conduct after the oral agreement, the documentary evidence, and
        the testimony of third parties. Nelson contends that the circuit court’s determinations that
        Quarles & Brady did not know about the oral agreement before the district court ruled and that
        Nelson presented insufficient evidence to show that he would have prevailed on a breach of
        contract claim based on the $4.2 million oral agreement was against the manifest weight of the
        evidence.

¶ 131               1. The Circuit Court’s Ruling That Quarles & Brady Did Not Know About
                Nelson’s Claim for a $4.2 Million Oral Agreement Before the District Court Ruled1
                           Was Not Against the Manifest Weight of the Evidence
¶ 132       Here, the evidence presented at trial shows that when Nelson approached Quarles & Brady
        in March 2005, he was seeking legal advice with regard to his rights after Curia’s Option
        Exercises. None of the documentation Nelson submitted to Quarles & Brady at that time
        included information that would indicate that he and Curia had entered into an oral agreement
        for the sale of his shares for $4.2 million. In fact, in the Johnson Letter, Nelson specifically
        stated that he approached Curia in September 2004 about purchasing his stock with “some
        conditions,” but he and Curia met in January 2005 and realized they “were not in agreement
        with either the purchase price or its application.” Although Nelson stated that funding was
        “available” for the stock sale through Fifth Third, Nelson did not state that he and Curia had
        reached an agreement and that Curia had reneged.
¶ 133       Similarly, none of the documents in the Johnson Packet would indicate to Quarles & Brady
        that Nelson and Curia had entered into an oral agreement for the sale of Nelson’s shares
        sometime in 2004. Like the Johnson Letter, the Chronology makes no reference to a $4.2
        million oral agreement, and, in fact, Nelson stated that there was “no reason” for him to send

            1
              Nelson contends that in its written order, the circuit court focused on whether Quarles & Brady
        knew about the oral agreement before filing the complaint in April 2005, where the relevant inquiry
        should have been whether Quarles & Brady knew about Nelson’s claim before the district court ruled
        on the motions for summary judgment. However, the circuit court’s order reflects that it also considered
        that “[e]ven after the lawsuit was filed, ongoing discussions and receipt of emails and documents never
        revealed such a claim from Nelson.” The court also found that “at no time before the lawsuit was filed,
        or until after the district court ruled, did it become clear that Nelson was making the claim that an
        enforceable oral agreement existed since 2004.” (Emphasis added.)

                                                      - 25 -
        letters to the manufacturers of his “wish” to sell until they had put together a retirement
        package. The Stockholders’ Minutes likewise lack any detail about an oral agreement for the
        sale of Nelson’s shares and, in any event, are not signed by Curia.
¶ 134        We observe that there was some discussion at trial, and in the briefs before this court,
        regarding whether Shifflett and Gatziolis had the Directors’ Resolutions before filing the
        complaint. Whether or not Quarles & Brady had these documents before the district court
        ruled, however, does not change our conclusion. The Directors’ Resolutions simply stated that
        the stockholders would accept an agreement whereby “[Nelson] would sell his 8000 shares in
        this corporation (52.7%) to [Curia], and that the manufacturers [would] be contacted to
        facilitate the transaction.” At trial Nelson testified that the “agreement” referred to in the
        Directors’ Resolutions was the same agreement referenced in the Stockholders’ Minutes. The
        Stockholders’ Minutes provided that it was “resolved that the following conditions of the sale
        and transfer of stock from [Nelson] to [Curia] be approved by the Board of Directors.” The
        Stockholders’ Minutes then listed nine conditions, the first of which provided that the sale of
        the stock to Curia be in accord with the 1989 SPA. Gatziolis acknowledged that the Directors’
        Resolutions may have put him on notice of an agreement between Curia and Nelson for the
        sale of shares, but referred to the Stockholders’ Minutes, which were dated the day before and
        not signed by Curia. Thus, Gatziolis had no reason to believe that there had been an agreement
        between Nelson and Curia. Again, neither the Stockholders’ Minutes nor the Directors’
        Resolutions contain any reference to an oral agreement for $4.2 million.
¶ 135        We also find the November 2004 commitment letter from Fifth Third was insufficient to
        put Quarles & Brady on notice of an oral agreement between Nelson and Curia. The letter does
        not refer to an agreement, but provides that Fifth Third was committed to lend Plaza $4.2
        million to provide Curia with sufficient funds to buy out Nelson’s ownership interest in Plaza
        and Mall. In examining this document, Quarles & Brady could rely on the information
        provided by Nelson in the Johnson Letter that, although funding for a stock sale was
        “available” from Fifth Third, Nelson and Curia had not reached an agreement. This letter must
        also be viewed in context with the other information Nelson provided to Quarles & Brady. For
        example, on April 27 and 29, 2005, Nelson emailed Gatziolis to provide some context for the
        Fifth Third commitment letter. In both emails, Nelson stated that Fifth Third agreed to loan
        $4.2 million and that would “perhaps” be the selling price, and it would be “about” what Curia
        needed to purchase his shares. Gatziolis testified that this uncertain language did not put him
        on notice of any agreement between the parties. Also, in both emails, Nelson indicated that the
        agreement for the sale of shares included a retirement package or “perks.” The previous
        documents Nelson had provided to Quarles & Brady, including the Chronology and the
        Stockholders’ Minutes, unequivocally showed that Curia had not agreed to provide a
        retirement package, and thus would indicate to Quarles & Brady that there had been no
        agreement between the parties.
¶ 136        Similarly, the record shows that while drafting the complaint, Quarles & Brady sent drafts
        to Nelson and Korey for their review. In revising the complaint, Nelson and Korey specifically
        amended sections of the complaint to provide that Nelson had approached Curia about selling
        his shares, but that Curia did not accept any of Nelson’s offers. Again, in July 2005, Nelson
        sent Ken’s Story to Quarles & Brady in which he again stated that he had approached Curia
        with an offer to buy his shares, but Curia had not accepted his offers and had refused to even
        make a counteroffer. Nelson contends that he stated that Curia did not accept any of his offers


                                                  - 26 -
        because he was relying on Gatziolis’s legal advice that oral contracts were not enforceable in
        Illinois. However, it is a different matter for Nelson to state that Curia orally accepted his offer,
        but that it is not enforceable, than it is for Nelson to say that Curia did not accept his offers.
        Moreover, Nelson indicated in various documents, including the Chronology, that Curia did
        not accept his offers to sell his shares even before the April 20, 2005, meeting where Nelson
        claims Gatziolis told him that oral agreements were not enforceable in Illinois.
¶ 137        In short, every documented communication Nelson had with Quarles & Brady until after
        the district court’s ruling suggested that Nelson had approached Curia with offers to sell his
        shares, but Curia had not accepted. As DiVito testified, if Nelson and Curia had reached an oral
        agreement, Nelson would be “screaming it from the rooftops” and not saying that they had not
        reached an agreement. Despite Joyce’s testimony that the information Nelson provided to
        Quarles & Brady should have put them on notice of the oral agreement, given the abundant
        evidence presented suggesting that Curia and Nelson had not reached an agreement, we cannot
        say that the circuit court’s ruling was against the manifest weight of the evidence.
¶ 138        Nelson contends, however, that he, Carol, and Korey each testified that at the April 20,
        2005, meeting, Nelson told Gatziolis about the oral agreement and Gatziolis told him that it
        was not enforceable in Illinois. Nelson asserts that the court “completely ignored” this
        testimony in rejecting his claim. The court’s order suggests, however, that the court did not
        ignore this testimony, but instead accepted Gatziolis’s testimony that Nelson did not tell him
        about the oral agreement at the meeting, and that Gatziolis did not tell Nelson that oral
        agreements are not enforceable in Illinois. Nelson asserts that this testimony contradicted
        Gatziolis’s testimony at his deposition where he stated that he could not recall whether Nelson
        told him about an oral agreement; however, this apparent contradiction created a credibility
        determination that was within the province of the circuit court to resolve. As discussed, we
        defer to the judgment of the circuit court on these issues because the circuit court is in the best
        position to observe the conduct and demeanor of the parties and the witnesses. Best, 223 Ill. 2d
        at 350. The court’s order implicitly suggests that it accepted Gatziolis’s testimony on this issue
        and did not accept the testimony of Nelson, Carol, and Korey. We cannot say, based on the
        record before us, that such a determination was against the manifest weight of the evidence.
¶ 139        Nonetheless, Nelson asserts that Gatziolis testified at trial he was “generally” aware in
        April 2005 that Nelson and Curia had entered into an oral agreement for the sale of Nelson’s
        shares for $4.2 million and Curia had reneged. Nelson contends that the trial court’s ruling is
        therefore impossible to sustain in light of this admission. To support this contention, however,
        Nelson relies on testimony that was taken out of context and that Gatziolis later clarified. At
        trial, Nelson’s counsel asked Gatziolis about a letter Nelson had written to Debes that Gatziolis
        reviewed in April 2008.
                     “Q. And what it says here is: You [(Debes)], [Curia] and I met at the corporation
                 offices in Dixon, Illinois in September of 2004 at which time Mr. Curia and I asked
                 Fifth Third Bank to loan Mr. Curia our agreed upon purchase price of *** 4,200,000
                 for my shares in the two corporations. On November 4th, 2004 we received your
                 commitment letter stating that you would loan Rick Curia 4,200,000 to purchase my
                 shares in Auto Plaza and Auto Mall. The stock *** purchase was to close by year-end,
                 but Mr. Curia reneged on our agreed price as stated in your letter.
                                                      ***


                                                     - 27 -
                     Q. This was the same thing Mr. Nelson told you from the time you first met with
                 him back in April of ‘05, isn’t it?
                     A. That he attempted to sell the stock, yes.
                     Q. Sir, the information that’s in here. Isn’t this precisely the information Mr.
                 Nelson told you back in April of ’05?
                     A. There may not have been all this detail, but generally that’s correct.”
        Later, Quarles & Brady’s counsel asked Gatziolis about his testimony regarding the letter.
                     “Q. At any time up to the time this complaint was filed on the next to last day of
                 April 2005, had Mr. Nelson ever told you that he had reached an oral agreement that
                 Mr. Curia had agreed to buy his shares and his shares only for $4.2 million?
                     A. No, he did not.
                     Q. Had he said something like that to you, is that something you would have
                 recalled?
                     A. It would be.”
        Viewed in light of Gatziolis’s other testimony, the portion highlighted by Nelson does not
        support his contention that Gatziolis admitted that he knew about the oral agreement for $4.2
        million and that the trial court ignored that testimony. As Gatziolis testified, he “generally”
        knew the information in the letter, i.e., that Nelson wanted to sell his shares to Curia and that
        Fifth Third agreed to loan the money for the purchase, but he denied that Nelson ever told him
        that he and Curia had reached an agreement for the sale of his shares, which was consistent
        with his other testimony on this issue.
¶ 140       Nelson also points to another portion of Gatziolis’s testimony that he contends constitutes
        an admission by Gatziolis that he knew about the oral agreement for $4.2 million in April
        2005. After Gatziolis’s testimony clarifying his earlier testimony about the letter, Nelson’s
        counsel’s asked Gatziolis:
                     “Q. I think you told us earlier today that right from the very beginning of your
                 relationship or your meetings with Mr. Nelson, he basically told you what was in that
                 last letter about having had a $4.2 million agreement and Mr. Curia reneged on it.
                 Remember that testimony from this morning?
                     A. Yes.”
        This testimony does not constitute an admission by Gatziolis that he knew about the $4.2
        million agreement as Nelson contends, but is rather Gatziolis acknowledging that he recalled
        his testimony on this subject matter from earlier that day. Viewed in light of Gatziolis’s
        unequivocal testimony that Nelson did not tell him about the $4.2 million oral agreement, we
        cannot say that the portions of Gatziolis’s testimony identified by Nelson render the trial
        court’s ruling contrary to the manifest weight of the evidence.
¶ 141       Nelson next contends that, in 2007 and 2008, Quarles & Brady filed pleadings in the
        district court asserting that Curia and Nelson had entered into a $4.2 million oral agreement in
        2004. Nelson asserts that the evidence shows that Quarles & Brady did not have any additional
        information about the oral agreement at that time than it did when the original complaint was
        filed in April 2005. This is demonstrably false. The evidence shows that after the district court
        ruled in 2006, both Nelson and Korey emailed Shifflett to inform him about the $4.2 million
        oral agreement. Nelson emailed Shifflett in August 2006, stating that he and Curia negotiated
        and agreed to a price of “4.2m (stock only, both corps),” but then Curia decided that he did not

                                                   - 28 -
        want to pay that much. Shifflett testified that this email was the first time he had received any
        communication about a potential oral agreement for $4.2 million. Similarly, Korey emailed
        Shifflett in November and December 2006 and stated that in November 2004, Nelson, Curia,
        and Debes “had a meeting where [Curia] agreed to pay 4.2 million [for] the stock.” Korey
        suggested that Quarles & Brady add such a claim to the impending motion. In addition,
        Shifflett testified that in early 2008 Nelson told him about an email he had received from
        Thomas where she stated that it was Toyota’s understanding that the stock purchase agreement
        included both Plaza and Mall and was for $4.2 million. Thus, the record shows that Quarles &
        Brady had significantly more information about a potential oral agreement in 2007 and 2008
        than it did when it filed the original complaint in April 2005 or by the time the district court
        ruled in February 2006. Accordingly, we find that the circuit court’s holding that Quarles &
        Brady did not know about Nelson’s claim for a $4.2 million oral agreement before the district
        court ruled was not against the manifest weight of the evidence.

¶ 142               2. The Circuit Court’s Finding That Nelson Failed to Prove That It Was
                    More Likely Than Not That Nelson Would Have Prevailed on a Breach
                      of Contract Claim for the $4.2 Million Oral Agreement Was Not
                                Against the Manifest Weight of the Evidence.
¶ 143       Although we have already found that the circuit court did not err in ruling that Quarles &
        Brady did not know about the oral agreement for $4.2 million before the district court ruled, we
        also find that even if Nelson had shown that Quarles & Brady did know about the agreement,
        his legal malpractice claim would nonetheless fail because he failed to establish the proximate
        cause element of this claim. That is, Nelson has failed to establish the “case within a case”
        aspect of his legal malpractice action. See Orzel v. Szewczyk, 391 Ill. App. 3d 283, 290 (2009).
        Nelson’s claim is fundamentally that he would have prevailed on a breach of oral contract
        action against Curia if Quarles & Brady had properly investigated and raised the claim of an
        oral agreement in the Underlying Litigation. In order to prevail on a claim for breach of
        contract, a plaintiff must prove (1) the existence of a contract, (2) the performance of the
        conditions precedent, (3) breach by defendant, and (4) damages as a result of the breach. Van
        Der Molen v. Washington Mutual Finance, Inc., 359 Ill. App. 3d 813, 823 (2005). Here,
        Nelson has failed to establish even the existence of a contract.
¶ 144       In contending that he would have succeeded on a breach of contract claim in the
        Underlying Litigation, Nelson asserts that the uncontradicted evidence shows that he and Curia
        entered into an enforceable oral agreement for the sale of his shares only for $4.2 million. He
        maintains that the agreement for retirement benefits or “perks” was a separate agreement and
        not a condition to the stock sale agreement. Nelson asserts that Curia’s testimony and
        contemporaneous conduct, Joyce’s testimony, and the evidence available from the automobile
        manufacturers and Fifth Third demonstrates that he would have prevailed on this claim in the
        district court if Quarles & Brady had investigated and raised this claim.

¶ 145                                 a. Agreement for Shares Only
¶ 146       As a threshold matter, we observe that the record does not support Nelson’s contention that
        the oral agreement Nelson contends existed was for the “stock only” and that the retirement
        benefits or perks were a separate agreement. Nelson contends that the oral agreement for the


                                                   - 29 -
        sale of Nelson’s shares for $4.2 million was already in existence when Nelson approached
        Curia regarding the retirement benefits. Thus, Nelson contends that Curia’s refusal to provide
        the retirement benefits has no bearing on Curia’s acceptance of the stock sale agreement.
        Nelson asserts that the documentary evidence and Curia and Nelson’s testimony support his
        claim that the agreements were separate.
¶ 147       However, Nelson’s own statements support the proposition the stock purchase agreement
        and the retirement benefits or perks agreement was one agreement. For instance, in the
        Chronology, Nelson stated Curia had been “difficult” in extending to him the things he needed
        for retirement and putting together a “retirement package.” Nelson stated that he would be
        contacting the manufacturers even though there was “no reason” for him to send a letter of his
        “wish to sell until we have a [retirement] package put together.” In Curia’s response, he stated
        that he did not see anywhere in their “agreement” that he was required to provide Nelson with
        a retirement package. Curia testified that he was referring to their written agreements.
        Similarly, in the Johnson Letter, Nelson stated that when he approached Curia about selling his
        shares, he “gave him some conditions at that time for the purchase” (emphasis added), which
        included most of the nine items listed in the Stockholders’ Minutes. Again, in the March 14,
        2005, letter Nelson sent to Curia, Nelson stated that in August 2004 he offered Curia the
        opportunity to purchase his stock in Plaza and Mall “upon certain terms and conditions” that
        were set forth in a letter Nelson left on his desk on December 3, 2004. Nelson represented that
        those terms and conditions were that the October 6, 2004, Stockholders’ Minutes, which
        outlined Nelson’s retirement package, be signed by both parties, that the newly agreed leases
        for the properties owned by CRANK be signed by both parties, and that the September 30,
        2004, GM financial statement be used for the sale price.
¶ 148       Nelson reiterated that the stock sale offer and the retirement package were one agreement
        in his subsequent correspondences with Quarles & Brady. For instance, in Nelson’s April 27,
        2005, email to Gatziolis, Nelson stated that the $4.2 million figure would “perhaps being the
        selling price including all the perks.” (Emphasis added.) Similarly, in Nelson’s April 29, 2005,
        email to Gatziolis, Nelson identified the issues that he believed needed to be addressed,
        including a “Stock Sale which includes some type of Retirement Package.” (Emphasis added.)
        Again, in a September 17, 2005, email to Shifflett, Nelson stated that when he approached
        Curia about retiring in July 2004, he put together a retirement package. In fact, both Gatziolis
        and Shifflett testified that they believed that Nelson would not accept a settlement offer or sell
        his shares without a retirement package. Nelson’s correspondences support that conclusion.
        Nelson did not indicate his belief that the purported oral agreement was for the sale of stock
        only until his email to Shifflett and Cahill on August 29, 2006. Even in that email, Nelson
        stated that when he and Curia began negotiating in 2004, they used the 2000 Agreement as
        “base” and then “began adding other perks.”
¶ 149       The fact that Curia did not sign the Stockholders’ Minutes is further evidence that the
        proposed stock sale and the retirement package were one agreement. The Stockholders’
        Minutes were prepared one day before the Directors’ Resolutions, which Curia did sign, and
        contained the conditions of Nelson’s “retirement package.” Curia testified that he did not sign
        the Stockholders’ Minutes because he “agreed to buy the stock but not all the additional
        conditions that were listed.” Nelson also testified that Curia refused to sign the Stockholders’
        Minutes because Curia believed it was “too much.” Clearly, if both Curia and Nelson believed
        that there was already an agreement for the sale of stock alone, the parties would have followed


                                                    - 30 -
        through on the stock purchase and handled the retirement package in a separate agreement.
        Instead, the evidence suggests that Nelson conditioned the stock sale on Curia providing a
        retirement package and Curia did not agree to those terms. In any event, the circuit court’s
        determination that the proposed stock sale and retirement package were one agreement was not
        against the manifest weight of the evidence, given the ample evidence discussed above
        indicating that they were one agreement. Accordingly, we find that the circuit court did not err
        in finding that Nelson would not have prevailed on a breach of contract claim in the
        Underlying Litigation where the evidence shows that Nelson’s offer to Curia was to purchase
        the stock and provide a retirement package, and Curia did not accept. Even if we were to find
        that Nelson had adequately proved that the purported oral agreement was for the sale of his
        stock only, we would nonetheless find that Nelson failed to establish that it would be more
        likely than not that he would succeed on this claim before the district court for the reasons
        discussed below.

¶ 150                        b. Curia’s Testimony and Contemporaneous Conduct
¶ 151       Nelson first contends that Curia acknowledged at trial that he entered into an agreement
        with Nelson for the sale of the shares only, and his contemporaneous conduct at the time of the
        agreement represents evidence of the agreement. Nelson points to Curia’s testimony regarding
        his perception of their agreement in October 2004, at the time they signed the Directors’
        Resolutions.
                     “Q. So by the time you signed [the Directors’ Resolutions] *** you know what it
                 was at that time?
                     A. Sure.
                     Q. And then you told us that you proceeded after, so you had an agreement as of
                 that date to buy the shares only?
                     A. I believed I had an agreement.”
        Curia’s testimony illustrates that at the time he signed the Directors’ Resolutions, he believed
        that he had an agreement to buy Nelson’s shares for a “sum certain.” Nelson contends that this
        constitutes an admission by Curia that they had entered into an agreement for the purchase of
        Nelson’s stock only. Under questioning from Quarles & Brady’s counsel, however, Curia
        testified that the agreement that he believed was in place at the time he signed the Directors’
        Resolutions in October 2004 was an agreement under the terms of the 1989 SPA and the
        “written agreements that [they] had *** in place for years,” i.e., the 1989 SPA, the 1993
        Modification, and the 2000 Agreement. In fact, when asked directly about the oral agreement,
        Curia denied that he had ever accepted to buy Nelson’s shares for $4.2 million.
                     “Q. And, sir, is it true that at no time in the year 2004 did you ever agree to pay Mr.
                 Nelson $4.2 million for his shares as an agreement, an oral agreement, separate from
                 what the 1989 stock purchase agreement was?
                     A. Absolutely never.”
¶ 152       Curia’s contemporaneous conduct also does not support Nelson’s contention that he and
        Curia entered into an oral agreement for the purchase of Nelson’s shares only. First, the Fifth
        Third commitment letter does not serve as proof of an oral agreement. Curia testified that he
        intended to use the funds to purchase Nelson’s shares pursuant the 1989 SPA and for working
        capital or to pay off other loans. Debes testified, however, that based on the terms of the loan

                                                     - 31 -
        commitment, Curia could use the funds only to purchase Nelson’s shares. He testified that
        when he met with Curia and Nelson in September 2004, he understood that they had not
        reached an agreement and that they were still negotiating toward a deal because they had
        different views about an acceptable price for the shares. Debes testified that it was common in
        a situation like Curia and Nelson’s for one party to get preapproval for a loan before the final
        terms of the agreement were established. Thus, Curia applying for and receiving a loan
        commitment from Fifth Third does not serve as proof of an oral agreement.
¶ 153       Similarly, Curia’s contact with the automobile manufacturers does not indicate that the
        parties entered into an oral agreement. Nelson contends that the record shows that Curia
        submitted documentation to the automobile manufacturers for approval of the agreement
        demonstrating that they had, in fact, reached an agreement. However, the record shows that
        Curia began submitting documentation in anticipation of exercising his 1989 SPA options.
        Curia sent his response to the Chronology on November 4, 2004, indicating his intent to
        exercise his options. That same day he received the loan commitment letter from Fifth Third.
        On November 3, 4, and 10, Curia submitted documentation to the automobile manufacturers,
        including the Toyota Minimum Standards, the Toyota Dealer Performance Evaluation, Dealer
        Biographical Information, and an Application for Nissan Dealer Sales and Service Agreement.
        On November 4, 2004, Curia also submitted an Investment Proposal Summary to GM, to
        which he attached the letter from Fifth Third committing to the $4.2 million loan. Curia’s
        contemporaneous conduct therefore suggests that there was no previous agreement, and that he
        started seeking manufacturer approval only after he notified Nelson of his intent to exercise his
        options under the 1989 SPA. Thus, Curia’s testimony and contemporaneous conduct does not
        support Nelson’s contention that he would have prevailed on his claim for an oral agreement if
        it had been raised in the district court.

¶ 154                                      c. Joyce’s Testimony
¶ 155       Nelson next contends that his expert, Joyce, testified that it was more probably true than
        not that Nelson would have won a breach a contract claim for breach of oral agreement if
        Quarles & Brady had pursued such a claim in the district court. Joyce acknowledged that at his
        deposition he opined that Nelson’s odds of success on this claim were “60/40.” Nelson claims
        that Quarles & Brady failed to elicit an opinion from their expert, DiVito, on this issue and
        “effectively conceded” Joyce’s opinion that Nelson would have prevailed. The record shows,
        however, that Quarles & Brady did, in fact, elicit an opinion from DiVito on this subject, and
        his opinion contradicted Joyce’s opinion.
                    “Q. Sir, do you have an opinion whether the documentary information provided to
                Quarles and Brady by Mr. Nelson demonstrated approvable [sic] oral agreement for the
                sale of those shares?
                                                   ***
                    A. That the documents do not establish such an agreement.
                    Q. What is that opinion based on?
                    A. From the very beginning before [Quarles & Brady] even talked to [Nelson], he
                was bemoaning the fact that Curia would not negotiate with him, that he said no to
                everything. And although he continued negotiating, he never agreed to anything and
                there is no reference whatsoever to a specific oral agreement.”


                                                   - 32 -
        Thus, DiVito did contradict Joyce’s testimony on this issue, testifying that the evidence did not
        show a provable oral agreement for the sale of the shares, i.e., that Nelson would not have
        prevailed on this claim before the district court. It is well settled that “ ‘[a]s the trier of fact, the
        judge may accept one expert opinion over another.’ ” Robrock v. County of Piatt, 2012 IL App
        (4th) 110590, ¶ 42 (quoting City of Marseilles v. Radke, 307 Ill. App. 3d 972, 977 (1999)).
        Here, the circuit court plainly accepted DiVito’s testimony on this issue. Such a decision was
        within the discretion of the circuit court, and we cannot say, based on Joyce’s testimony and
        the other evidence presented, that the circuit court’s ruling was against the manifest weight of
        the evidence.

¶ 156                                  d. Automobile Manufacturers
¶ 157       Nelson next contends that the evidence provided by the automobile manufacturers proved
        the existence of the oral agreement for $4.2 million. Nelson asserts that the evidence
        demonstrates that in October 2004, both Nelson and Curia applied to the automobile
        manufacturers for approval of the stock sale. Nelson points out that both Zangri and Nour
        testified that the manufacturers will not process an application for the sale of shares unless the
        parties notify them that they have entered into an agreement. Nelson contends that the crucial
        piece of evidence demonstrating the existence of the oral agreement is Thomas’s email to
        Nelson, in which she stated that her notes showed that Curia informed Toyota that he had
        reached an agreement to purchase Nelson’s shares for $4.2 million.
¶ 158       At trial, Thomas acknowledged sending Nelson an email stating that the purchase price to
        Toyota’s “understanding” was $4.2 million, but she acknowledged that she did not know the
        source of that figure. She testified that there would likely be some sort of documentation to
        support the information in her email, but she did not have a purchase agreement and had no
        personal knowledge of what happened between Zangri and Nelson or Curia when the process
        began in October and November 2004. For his part, Zangri testified that he received the
        Directors’ Resolutions and, based on those documents, made an “assumption” that Curia had
        negotiated a deal to buy out Nelson’s remaining shares. In fact, Thomas sent a letter to Nelson
        on January 13, 2005, showing that Toyota still needed a purchase agreement in order for
        Toyota to continue their evaluation of the proposed ownership change. Thus, neither Zangri
        nor Thomas provided corroborating documentation to establish the existence of the oral
        agreement for $4.2 million. At most, Zangri offered an “assumption” that Curia and Nelson
        negotiated a deal, and Thomas offered a notation that Curia agreed to buy Nelson’s shares for
        $4.2 million. However, Thomas had no personal knowledge of any such agreement and could
        not provide any evidence to support that figure or an agreement.
¶ 159       Similarly, Nour from Nissan testified that, based on his experience, there would need to be
        an asset purchase agreement to start the approval process, but he could not say whether one
        was provided in Curia and Nelson’s case. And, in fact, Nour testified that he had not seen any
        documentation that suggested that Nelson and Curia entered into an oral agreement for the sale
        of Nelson’s shares for $4.2 million. Although Nissan conditionally approved the proposed
        stock purchase agreement on December 21, 2004, their approval letter does not state a
        purchase price and is conditioned upon the receipt of additional documentation, including
        stock certificates and documentation from Fifth Third.
¶ 160       We further observe that in the October 28, 2004, letters that Nelson submitted to the
        automobile manufacturers, he informed them that he “proposes to sell” his shares to Curia, not

                                                       - 33 -
        that they had reached an agreement for the sale of his shares. Also, as discussed above, the fact
        that Curia submitted documentation to the automobile manufacturers, seeking approval for the
        stock sale, does not serve as evidence of the oral agreement where Curia submitted the
        documentation in anticipation of exercising his options and after informing Nelson of his intent
        to do so on November 4, 2004. Accordingly, we cannot say that the court’s ruling was against
        the manifest weight of the evidence based on the evidence available from the automobile
        manufacturers.

¶ 161                                     e. Fifth Third Bank and Debes
¶ 162       Nelson finally contends that the evidence provided by Fifth Third and Debes proved the
        existence of the oral agreement for $4.2 million. Nelson acknowledges that Debes testified that
        Curia and Nelson did not tell him that they had an agreement in place, but contends that this
        testimony is contradicted by Debes’s contemporaneous conduct and other testimony. Nelson
        asserts that the fact that Curia paid Fifth Third’s lawyers to prepare the documents relating to
        the $4.2 million loan proves the agreement was in place. Nelson notes that the loan documents
        provided that the funds were to be used for the purchase of Nelson’s shares and Debes testified
        that Curia could use the funds only for that the purpose. Debes also knew that the
        manufacturers would not process Nelson and Curia’s applications unless they had an
        agreement in place, and he sent loan documents to the manufacturers at Curia’s request to
        facilitate the approval process.
¶ 163       We initially observe that, like Curia’s other communications with the automobile
        manufacturers, Debes did not send the loan documentation to the automobile manufacturers
        until after Curia notified Nelson of his intent to exercise his options. This is consistent with
        Curia’s testimony that he needed to show the manufacturers that he had the funds necessary to
        purchase Nelson’s shares. Although Debes testified that it would be inconsistent with the
        purpose of the loan for Curia to use the funds for any purpose other than purchasing Nelson’s
        shares, he also testified that it was common in a situation like Nelson and Curia’s for the buyer
        to get preapproval for a loan before the final terms of the agreement were worked out. Debes
        testified that while he was generating the loan documents, he understood that Curia and Nelson
        were still negotiating because they could not agree on a price for the shares.
¶ 164       Debes’s testimony and the documentation from Fifth Third thus suggest that Curia and
        Nelson approached Debes in anticipation of reaching an agreement for the shares. Curia sought
        preapproval so that he would be able to show the manufacturers that he had the funds necessary
        to complete the purchase. After the parties were unable to come to an agreement about the
        price for the shares, Curia notified Nelson of his intent to exercise his options under the 1989
        SPA. Curia directed Debes to send the loan documentation to the manufacturers to facilitate
        the approval process. Debes did not testify that Nelson and Curia had reached an oral
        agreement, and none of the loan documentation otherwise references an agreement.
        Accordingly, we cannot say that the court’s ruling was against the manifest weight of the
        evidence based on the evidence available from Debes and Fifth Third.

¶ 165                                        f. Conclusion
¶ 166       Accordingly, we find that the circuit court did not err in finding that Nelson failed to
        establish the proximate cause aspect of his legal malpractice claim with regard to Nelson’s
        claim for an oral agreement for $4.2 million. The evidence suggests that the proposed

                                                   - 34 -
        agreement was for the sale of Nelson’s shares as well as the retirement package or perks and
        Nelson failed to establish Curia’s acceptance of his offers. Curia’s testimony and
        contemporaneous conduct does not suggest that he entered into an oral agreement to purchase
        Nelson’s shares only for $4.2 million. Joyce’s expert testimony was contradicted by DiVito,
        who testified that Nelson would not have been able to demonstrate a provable oral agreement
        in the Underlying Litigation, and it was within the circuit court’s discretion to accept DiVito’s
        testimony. In addition, the evidence from third parties—the automobile manufacturers, Debes,
        and Fifth Third—did not establish the existence of an oral agreement. We therefore find that
        the circuit court’s ruling that Nelson failed to establish that it was more likely than not that he
        would have succeeded on a breach of contract claim before the district court was not against
        the manifest weight of the evidence.

¶ 167                              C. Quarles & Brady’s Litigation Strategy
¶ 168        Nelson next contends that the circuit court erred in rejecting his claims that Quarles &
        Brady was negligent for failing to assert two defenses to Curia’s action for specific
        performance. Nelson asserts that Quarles & Brady should have raised a claim that Curia’s
        Option Exercises were invalid because they were not the mirror image of the options in the
        1989 SPA and should have argued that the parties’ written agreements were ambiguous.
        Nelson contends that had Quarles & Brady raised these arguments before the district court,
        they would have been successful and would have defeated Curia’s Option Exercises. Nelson
        further asserts that the circuit court erred in finding that Quarles & Brady’s negligence in
        failing to raise these claims did not proximately cause his damages because he settled the case
        after the Seventh Circuit’s remand where there was no practical alternative and continued
        litigation was unnecessary to preserve his legal malpractice claim.
¶ 169        As a threshold matter, we observe that Illinois law “distinguishes between negligence and
        mere errors of judgment.” Shanley v. Barnett, 168 Ill. App. 3d 799, 803 (1988). The question
        of whether an attorney has exercised a reasonable degree of care and skill is one of fact, and
        expert testimony is generally required to establish the standard of care against which to
        measure the attorney’s conduct. See Barth v. Reagan, 139 Ill. 2d 399, 407 (1990).2 Here, both
        parties presented expert testimony regarding whether Quarles & Brady’s litigation decisions
        deviated from the standard of care.

¶ 170          1. The Circuit Court Did Not Err in Finding That Quarles & Brady Did Not
                    Deviate From the Standard of Care in Not Raising a Claim That
                   Curia’s Option Exercises Were Ineffective Because They Were Not the
                              Mirror Image of the Options in the 1989 SPA.
¶ 171      Nelson first contends that Quarles & Brady was negligent in failing to challenge Curia’s
        Option Exercises by arguing that the number of shares he sought to purchase in his Option

            2
             We observe that there is a generally recognized exception to the rule requiring expert testimony to
        establish the standard of care “where the common knowledge or experience of lay persons is extensive
        enough to recognize or infer negligence from the facts, or where an attorney’s negligence is so grossly
        apparent that a lay person would have no difficulty in appraising it.” Barth, 139 Ill. 2d at 407. We find,
        however, that this exception is not applicable to the case at bar and expert testimony was necessary to
        establish the standard of care.

                                                       - 35 -
        Exercises did not match the number of shares listed in the 1989 SPA options. As an example,
        Nelson points out that the 1989 SPA provided Curia with a second option to purchase 2009
        shares of Plaza, but Curia’s March 2, 2005, option exercise letter sought to purchase only 193
        shares. Nelson asserts that Curia’s March 3, 2005, option exercise was similarly defective
        because Curia “demanded” that Nelson sell his interest in Plaza’s land and buildings, but the
        1989 SPA provided that Curia must offer to purchase the land and buildings.
¶ 172       Under the second option in the 1989 SPA, Curia could purchase 2009 shares of stock of
        Plaza and 300 shares of Mall, “which shares with previous purchased shares would represent
        49% of the issued and outstanding shares of capital stock in said corporations.” The third
        option provided that “[a]fter exercising the first two options to purchase as provided in this
        Agreement, [Curia] shall have a third option to purchase from [Nelson] the remaining 4,171
        shares of stock in [Plaza] and 612 shares of stock in [Mall] provided that [Curia] also offer to
        purchase the land and four buildings of the [Plaza] dealership *** at its appraised value.”
¶ 173       In his March 2, 2005, option exercise notices, Curia stated that the second option in the
        1989 SPA “gives me the right to purchase from you an additional number of shares of capital
        stock of [Plaza] and [Mall] that would give me 49% of the outstanding capital stock of each
        Corporation, which I calculate to equal 193 shares and 170 shares, respectively.” In his March
        3, 2005, option exercise, Curia sought to purchase Nelson’s remaining shares in Plaza and Mall
        and offered to also purchase Plaza’s land and buildings in accordance with the third option in
        the 1989 SPA.
¶ 174       Joyce testified that a reasonably careful lawyer, seeking to prevent Curia from exercising
        the options in his March 2005 Option Exercises, would have raised the argument that Curia’s
        Option Exercises were defective because they were not a mirror image of the options in the
        1989 SPA as required by Illinois law. Joyce testified that as a result of the corporations’
        recapitalization after the 1989 SPA, it would have been impossible for Curia to exercise his
        options under the terms of the agreement because the 1989 SPA did not permit the percentages
        or number of shares to be modified because of recapitalization. Joyce opined that if Quarles &
        Brady had raised an argument that Curia’s Option Exercises were defective because they were
        not a mirror image of the options in the 1989 SPA, it was more probably true than not that the
        argument would have “prevailed.”
¶ 175       Joyce acknowledged that Quarles & Brady did raise an argument before the district court
        that the Option Exercises were defective because Curia attempted to use the price formula in
        the 1993 Modification rather than the formula provided by the options in the 1989 SPA, but
        that argument was rejected by the district court. Joyce testified that although Quarles & Brady
        made this mirror image argument, it included the wrong facts to support the argument, and
        should have raised the discrepancy in the number of shares.
¶ 176       In contrast, DiVito testified that the standard of care did not require Quarles & Brady to
        raise an alternative argument that Curia’s Option Exercises were defective because the number
        of shares he sought to purchase did not match the 1989 SPA. DiVito testified that the second
        option in the 1989 SPA provided Curia with the option to purchase a percentage of the
        remaining shares, 49%, and the third option permitted him to purchase the “remaining” shares,
        which is what Curia sought in his Option Exercises. DiVito also noted that, in his review of
        Quarles & Brady’s materials, a draft brief contained an argument that Curia’s Option Exercises
        were invalid because the number of shares he sought to purchase were different from the
        options in the 1989 SPA. DiVito testified that the fact that this argument did not appear in the

                                                   - 36 -
        final draft of the brief suggests that Quarles & Brady made a judgment to not include this
        argument, which was reasonable and consistent with the standard of practice.
¶ 177        The circuit court’s order demonstrates that it clearly accepted DiVito’s testimony on this
        issue and not Joyce’s testimony. As discussed, it was within the province of the trial court to
        accept DiVito’s testimony over Joyce’s on this issue. See Robrock, 2012 IL App (4th) 110590,
        ¶ 42. The trial court is accorded such deference because it is in the best position to resolve
        conflicting testimony and observe the witnesses’ demeanor and determine their credibility.
        Radke, 307 Ill. App. 3d at 977 (citing Flynn v. Cohn, 154 Ill. 2d 160, 169 (1992)). Here, the
        court was required to weigh conflicting testimony from the expert witnesses. The court could
        also consider Shifflett’s testimony that he considered raising an argument regarding the
        discrepancy in the number of shares, but ultimately decided not to, as evidenced by the draft
        brief containing this argument. Shifflett testified that he did not raise the issue because the
        1989 SPA options granted Curia the right to purchase “49%” and then the “remaining” shares
        and this language was echoed in Curia’s Option Exercises, as DiVito also acknowledged.
¶ 178        Nelson contends, however, that Shifflett testified that his decision to not raise this
        argument was based on McCarthy v. Johnson, 122 Ill. App. 3d 104 (1983). Nelson asserts that
        there is no evidence that Quarles & Brady was aware of this case during Quarles & Brady’s
        representation of Nelson and that McCarthy does not even support Shifflett’s position, as
        Joyce testified. As discussed, the circuit court heard Shifflett’s testimony that he relied on
        McCarthy to support his decision and heard Joyce’s testimony that McCarthy did not support
        Shifflett’s position. The court also heard DiVito’s testimony that Quarles & Brady did not
        deviate from the standard of care in not raising a mirror image argument because the
        percentages listed in Curia’s Option Exercises matched the percentages listed in the 1989 SPA
        options, as Shifflett also testified. Thus, there was conflicting testimony on this issue and, as
        noted, in such situations we accord deference to the decisions of the circuit court. Radke, 307
        Ill. App. 3d at 977. Here, there was ample evidence to support the circuit court’s conclusion,
        and we cannot say, based on the record before us, that circuit court’s decision was against the
        manifest weight of the evidence.
¶ 179        Finally, although not expressly addressed by either expert, Nelson contends that Curia’s
        attempt to exercise his third option was defective because he “demanded” that Nelson sell
        Plaza’s land and buildings rather than merely offering to purchase them as provided in the
        1989 SPA. In his March 3, 2005, option exercise notice, however, Curia noted that the third
        option “gives me the right to purchase your remaining shares of the Corporations; [sic]
        provided that I also offer to purchase the land and four buildings of [Plaza].” Curia then stated
        that he was giving notice of the exercise of his option to “purchase all of your remaining shares
        of capital stock in the Corporations and the Land and Buildings for the consideration and upon
        the terms set forth in the [1989 SPA] and the [1993 Modification].” This language does not
        suggest a “demand” that Nelson sell his interest in Plaza’s land and buildings, but rather shows
        Curia’s intent to comply with the terms of the 1989 SPA. Thus, there was no basis for Quarles
        & Brady to raise an argument concerning the Curia’s March 3, 2005, option exercise in the
        district court.
¶ 180        Even assuming, arguendo, that we determined that Nelson had adequately established that
        Quarles & Brady deviated from the standard of care in failing to raise this argument, we would
        nonetheless find that he failed to establish the proximate cause or “case within a case” element
        of his legal malpractice claim on this issue. Although Joyce testified that, in his opinion, it was

                                                    - 37 -
        more likely true than not that Nelson would have prevailed on this argument if Quarles &
        Brady had raised it before the district court, DiVito testified that such an argument would be
        meritless because Curia’s Option Exercises essentially comported with the 1989 SPA options
        by seeking to purchase “49%” and the “remaining” shares outstanding. As discussed, the
        circuit court accepted the testimony of DiVito over Nelson on this issue, and that is consistent
        with its role as the trier of fact. The record also shows that the district court rejected a “mirror
        image” argument by Quarles & Brady regarding the formula for determining the price of the
        shares. Furthermore, as illustrated above, Nelson’s contention that Curia’s March 3, 2005,
        option exercise was defective because Curia “demanded” that Nelson sell Plaza’s land and
        buildings is similarly meritless. Accordingly, we cannot say that the circuit court’s ruling that
        Nelson failed to establish the proximate cause element of his legal malpractice claim with
        respect to this argument was against the manifest weight of the evidence.

¶ 181               2. The Circuit Court Did Not Err in Finding That Quarles & Brady Did Not
                      Deviate From the Standard of Care in Not Raising a Claim That
                                  the Written Agreements Were Ambiguous.
¶ 182       Nelson finally contends that Quarles & Brady deviated from the standard of care in failing
        to argue that the written agreements were ambiguous. Nelson asserts that this argument would
        have defeated Curia’s motion for summary judgment because an ambiguous contract cannot be
        interpreted as a matter of law and therefore cannot be disposed of by summary judgment.
        Nelson maintains that if Quarles & Brady had raised this argument, the parties would have
        been permitted to enter extrinsic evidence showing that when Curia and Nelson entered into
        the 1993 Modification, they intended to dissolve the options in the 1989 SPA. Nelson contends
        that Quarles & Brady also would have been able to introduce extrinsic evidence regarding the
        meaning of the word “subsequently” in paragraph 5 of the 1993 Modification, and would have
        been able to question Curia about his understanding of that paragraph at a deposition.
¶ 183       As with the mirror image argument, the parties offered conflicting expert testimony on this
        issue. Joyce testified that reading Nelson and Curia’s written agreements together, there is no
        clear specification for how Curia could exercise his options. Joyce testified that if Quarles &
        Brady had argued ambiguity, it would have prevented a summary judgment ruling and the
        parties could have introduced extrinsic evidence regarding what Curia believed when he
        entered into the agreements. Joyce opined that within a reasonable degree of certainty, an
        argument that the contracts were ambiguous would have prevailed.
¶ 184       In contrast, DiVito testified that it was reasonable under the circumstances for Quarles &
        Brady to argue that the agreements were not ambiguous. He opined that Quarles & Brady’s
        argument that paragraph 5 of the 1993 Modification negated any unilateral right by Curia to
        exercise the options in the 1989 SPA was a reasonable one. DiVito further testified that there
        was no downside to arguing that the agreements were not ambiguous because the district court
        could find ambiguity regardless of what the parties claimed.
¶ 185       As discussed above, the circuit court was entitled to accept DiVito’s testimony over
        Joyce’s on this issue. The court also heard Shifflett’s testimony that he believed it was not in
        Nelson’s best interest to advance an argument that the agreements were ambiguous in the
        motion for summary judgment. Shifflett testified that he considered doing discovery on the
        issue of ambiguity, but believed that Quarles & Brady had a good basis to argue that the
        agreements were not ambiguous, given the language that Nelson and Curia used in them.

                                                     - 38 -
        Shifflett believed that it would not have been in Nelson’s best interest to spend money taking
        depositions to try to prove an ambiguity.
¶ 186       Nelson contends, however, that if Quarles & Brady had raised a claim that the agreements
        were ambiguous, it could have challenged Curia’s assertion that, in paragraph 5 of the 1993
        Modification, the parties intended to use the word “previously” instead of “subsequently.” The
        record shows, however, that Quarles & Brady did challenge this assertion in their briefing
        before the district court. In conjunction with arguing that the agreements were not ambiguous,
        Quarles & Brady contended that the court should not accept Curia’s interpretation of paragraph
        5 of the 1993 Modification and should enforce the contract as written, which would require
        Curia to negotiate with Nelson if he wished to purchase his shares. Given the evidence
        presented, we cannot say that the circuit court’s findings “appear to be unreasonable, arbitrary,
        or not based on the evidence.” Eychaner, 202 Ill. 2d at 252. Accordingly, we find that the
        circuit court’s ruling that Nelson failed to demonstrate that Quarles & Brady was negligent in
        deciding to not argue that the agreements were ambiguous was not against the manifest weight
        of the evidence.
¶ 187       We further find that Nelson has failed to establish the “case within a case” aspect of his
        legal malpractice claim with respect to his argument that Quarles & Brady should have raised a
        claim that the agreements were ambiguous. Nelson asserts that such an argument would have
        permitted Quarles & Brady to submit extrinsic evidence to show the parties’ intent with respect
        to the agreements, but Nelson did not identify any evidence in the circuit court or before this
        court in support of this claim. At trial, Joyce testified that Quarles & Brady may have been able
        to offer testimony from the person who drafted the contracts or the corporations’ accountants,
        but acknowledged that he did not know what these witnesses would say. Joyce also testified
        that Quarles & Brady could depose Curia, who might testify that he did not know what the
        word “subsequently” meant in paragraph 5 of the 1993 Modification. Nelson also offered his
        own testimony that he and Curia intended to eliminate the 1989 SPA options when they
        entered into the 1993 Modification.
¶ 188       Contrary to Nelson’s testimony that he and Curia intended to abrogate the 1989 SPA
        options when they entered into the 1993 Modification, Curia’s conduct suggests otherwise.
        Most notably, Curia notified Nelson of his intent to exercise those options, once in November
        2004 and again in March 2005. On September 2, 2005, Curia submitted an affidavit in the
        district court in which he averred that he did not believe that the 1993 Modification abrogated
        the 1989 SPA options. Joyce identified some potential witnesses who could offer extrinsic
        evidence, but offered no testimony regarding what they might say, and Nelson offered no other
        evidence to suggest that these potential witnesses could offer any admissible extrinsic
        evidence. Thus, Nelson has failed to identify any evidence, other than this own testimony, that
        could have been submitted as extrinsic evidence if Quarles & Brady had raised a claim that the
        written agreements were ambiguous in the district court. Accordingly, we find that the circuit
        court’s ruling that Nelson failed to establish the proximate cause element of his legal
        malpractice claim with respect to this argument was not against the manifest weight of the
        evidence.3

            3
             We observe that the circuit court found that Nelson failed to establish the proximate cause element
        of this claim and that Quarles & Brady was negligent in failing to raise a claim that Curia’s Option
        Exercises were defective because they were not the mirror image of the 1989 SPA options. The circuit

                                                      - 39 -
¶ 189                                       III. CONCLUSION
¶ 190       For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 191       Affirmed.




        court found that Nelson elected to settle the case with Curia after the Seventh Circuit reversed and
        remanded the case and thus forfeited his right to pursue these claims on remand. Both parties addressed
        this issue in their briefs before this court; however, we find that it is unnecessary to examine this issue
        where we have determined that Nelson failed to establish the proximate cause element of these claims
        for the reasons discussed above. Although the circuit court did not rely on the factors identified by this
        court in rendering its judgment, we observe that we may affirm the circuit court’s ruling on any basis in
        the record, regardless of whether the circuit court relied on those grounds and regardless of whether the
        circuit court’s reasoning was correct. Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 97
        (1995).

                                                        - 40 -